Exhibit 10.1
Execution Version
















Texas-New Mexico Power Company






$185,000,000






$85,000,000 2.73% First Mortgage Bonds, due April 24, 2030, Series 2020A
$25,000,000 3.36% First Mortgage Bonds, due April 24, 2050, Series 2020B
$25,000,000 2.93% First Mortgage Bonds, due July 15, 2035, Series 2020C
$50,000,000 3.36% First Mortgage Bonds, due July 15, 2050, Series 2020D








______________


Bond Purchase Agreement


______________








Dated April 24, 2020






















--------------------------------------------------------------------------------




Table of Contents



SECTIONHEADINGPAGESECTION 1.AUTHORIZATION OF BONDS
1
SECTION 2.SALE AND PURCHASE OF BONDS
2
SECTION 3.CLOSING2SECTION 4.CONDITIONS TO CLOSING3Section 4.1. Representations
and Warranties3Section 4.2. Performance; No Event of Default or Bond Repurchase
Event3Section 4.3. Compliance Certificates3Section 4.4. Opinions of
Counsel3Section 4.5. Purchase Permitted By Applicable Law, Etc4Section 4.6. Sale
of Other Bonds4Section 4.7. Payment of Special Counsel Fees4Section 4.8. Private
Placement Number4Section 4.9. Changes in Corporate Structure4Section 4.10.
Funding Instructions4Section 4.11. Proceedings and Documents4Section 4.12.
Issuance of Bonds under Indenture; Execution and Delivery and Filing and
Recording of the Supplements5Section 4.13. Regulatory Approvals5Section 4.14.
Notice of Second Closing Date5SECTION 5.REPRESENTATIONS AND WARRANTIES OF THE
COMPANY5Section 5.1. Organization; Power and Authority5Section 5.2.
Authorization, Etc6Section 5.3. Disclosure6Section 5.4. Organization and
Ownership of Shares of Subsidiaries6Section 5.5. Financial Statements; Material
Liabilities7Section 5.6. Compliance with Laws, Other Instruments,
Etc.7Section 5.7. Governmental Authorizations, Etc7Section 5.8. Litigation;
Observance of Agreements, Statutes and Orders8Section 5.9. Taxes8Section 5.10.
Title to Property; Leases8Section 5.11. Licenses, Permits, Etc8Section 5.12.
Compliance with ERISA8Section 5.13. Private Offering by the
Company10Section 5.14. Use of Proceeds; Margin Regulations10Section 5.15.
Existing Indebtedness10Section 5.16. Foreign Assets Control Regulations,
Etc11Section 5.17. Status under Certain Statutes11

-i-

--------------------------------------------------------------------------------




Section 5.18. Lien of Indenture11SECTION 6.REPRESENTATIONS OF THE
PURCHASERS12Section 6.1. Purchase for Investment12Section 6.2. Source of
Funds12SECTION 7.INFORMATION AS TO COMPANY14Section 7.1. Visitation14SECTION
8.COVENANTS14Section 8.1. Compliance with Law14Section 8.2. Books and
Records15Section 8.3. Transactions with Affiliates15Section 8.4. Line of
Business15SECTION 9.REMEDIES ON DEFAULT15SECTION 10.EXPENSES, ETC15
Section 10.1. Transaction Expenses
15Section 10.2. Survival16SECTION 11.SURVIVAL OF REPRESENTATIONS AND WARRANTIES;
ENTIRE AGREEMENT16SECTION 12.AMENDMENT AND WAIVER16Section 12.1.
Requirements16Section 12.2. Solicitation of Holders of Bonds17Section 12.3.
Binding Effect, Etc17Section 12.4. Bonds Held by Company, Etc17SECTION
13.REPRODUCTION OF DOCUMENTS17SECTION 14.CONFIDENTIAL INFORMATION18SECTION
15.SUBSTITUTION OF PURCHASER19SECTION 16.MISCELLANEOUS20Section 16.1. Successors
and Assigns20Section 16.2. Severability20Section 16.3. Construction,
Etc20Section 16.4. Counterparts20Section 16.5. Governing Law21Section 16.6.
Jurisdiction and Process; Waiver of Jury Trial21

-ii-

--------------------------------------------------------------------------------




Section 16.7. Notices21



-iii-

--------------------------------------------------------------------------------



Schedule A — Defined Terms


Schedule 4.4(a) —  Form of Opinions of Various Counsel to the Company


Schedule 4.4(b) — Form of Opinion of Special Counsel for the Purchasers


Schedule 5.3 — Disclosure Materials


Schedule 5.4 — Organization and Ownership of Shares of Subsidiaries; Affiliates


Schedule 5.5 — Financial Statements


Schedule 5.15 — Existing Indebtedness


Schedule B — Information Relating to Purchasers


Schedule C — Forms of Twelfth and Thirteenth Supplemental Indentures




-iv-

--------------------------------------------------------------------------------




TEXAS-NEW MEXICO POWER COMPANY


$85,000,000 2.73% FIRST MORTGAGE BONDS, DUE APRIL 24, 2030, SERIES 2020A
$25,000,000 3.36% FIRST MORTGAGE BONDS, DUE APRIL 24, 2050, SERIES 2020B
$25,000,000 2.93% FIRST MORTGAGE BONDS, DUE JULY 15, 2035, SERIES 2020C
$50,000,000 3.36% FIRST MORTGAGE BONDS, DUE JULY 15, 2050, SERIES 2020D








April 24, 2020




TO EACH OF THE PURCHASERS LISTED IN
        SCHEDULE B HERETO:
Ladies and Gentlemen:
Texas-New Mexico Power Company, a Texas corporation (together with any successor
thereto that becomes a party hereto, the “Company”), agrees with each of the
Purchasers as follows:
SECTION 1.  AUTHORIZATION OF BONDS.
The Company will authorize the issue and sale of (i) $85,000,000 aggregate
principal amount of its 2.73% First Mortgage Bonds, due April 24, 2030,
Series 2020A (the “Series 2020A Bonds”), (ii) $25,000,000 aggregate principal
amount of its 3.36% First Mortgage Bonds, due April 24, 2050, Series 2020B (the
“Series 2020B Bonds”), (iii) $25,000,000 aggregate principal amount of its 2.93%
First Mortgage Bonds, due July 15, 2035, Series 2020C (the “Series 2020C Bonds”)
and (iv) $50,000,000 aggregate principal amount of its 3.36% First Mortgage
Bonds, due July 15, 2050, Series 2020D (the “Series 2020D Bonds”; together with
the Series 2020A Bonds, the Series 2020B Bonds and the Series 2020C Bonds, and
as amended, restated or otherwise modified from time to time and including any
such bonds issued in substitution therefor pursuant to the Indenture, the
“Bonds”). The Bonds will be issued under and secured by that certain First
Mortgage Indenture dated as of March 23, 2009 (the “Original Indenture”), from
the Company, as grantor, to MUFG Union Bank, N.A. (formerly known as Union Bank,
N.A.), as trustee (the “Trustee”), as previously amended and supplemented by a
First Supplemental Indenture dated as of March 23, 2009, a Second Supplemental
Indenture, dated as of March 25, 2009, a Third Supplemental Indenture, dated as
of April 30, 2009, as amended by a First Amendment, dated as of December 16,
2010, a Fourth Supplemental Indenture dated as of September 30, 2011, a Fifth
Supplemental Indenture, dated as of April 3, 2013, a Sixth Supplemental
Indenture dated as of June 27, 2014, a Seventh Supplemental Indenture, dated as
of February 10, 2016, an Eighth Supplemental Indenture, dated as of August 24,
2017, a Ninth Supplemental Indenture dated as of June 28, 2018, a Tenth
Supplemental Indenture, dated as of March 29, 2019 and an Eleventh



--------------------------------------------------------------------------------

Texas-New Mexico Power Company      Bond Purchase Agreement
Supplemental Indenture dated July 1, 2019, each such supplemental indenture
being between the Company and the Trustee, and to be further supplemented by the
Twelfth Supplemental Indenture and the Thirteenth Supplemental Indenture (such
Twelfth Supplemental Indenture and Thirteenth Supplemental Indenture being
referred to herein as the “Supplements”) which will be substantially in the
forms set out in Schedule C, with such changes therein, if any, as shall be
approved by the Purchasers and the Company. The Original Indenture, as
supplemented and amended by the aforementioned eleven supplemental indentures
and the Supplements, and as further supplemented or amended according to its
terms, is hereinafter referred to as the “Indenture”. Certain capitalized and
other terms used in this Agreement are defined in Schedule A. Terms used herein
by not defined herein shall have the meanings set forth in the Indenture unless
otherwise specified. References to a “Schedule” are references to a Schedule
attached to this Agreement unless otherwise specified. References to a “Section”
are references to a Section of this Agreement unless otherwise specified.
SECTION 2.  SALE AND PURCHASE OF BONDS.
Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
each Closing as provided for in Section 3, Bonds in the principal amount and
series specified opposite such Purchaser’s name in Schedule B at the purchase
price of 100% of the principal amount thereof. The Purchasers’ obligations
hereunder are several and not joint obligations and no Purchaser shall have any
liability to any Person for the performance or non-performance of any obligation
by any other Purchaser hereunder.
SECTION 3.  CLOSING.
This Agreement shall be executed and delivered on April 24, 2020. The sale and
purchase of the Bonds to be purchased by each Purchaser shall occur at the
offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago, Illinois
60603, at 7:00 a.m., Chicago time, at two closings (each a “Closing”) as
follows: the Series 2020A Bonds and the Series 2020B Bonds shall be purchased by
the Purchasers as reflected in Schedule B on April 24, 2020 (the “First
Closing”) and the Series 2020C Bonds and the Series 2020D Bonds shall be
purchased by the Purchasers as reflected in Schedule B on July 15, 2020 or such
earlier day at the Company’s option (the “Second Closing”); provided that (i)
such earlier date must be a Business Day that is after the First Closing and
(ii) the Company shall provide the Purchasers at least five (5) Business Days’
written notice of the date of the Second Closing pursuant to Section 4.14. At
each Closing, the Company will deliver to each Purchaser the Bonds to be
purchased by such Purchaser in the form of a single Bond (or such greater number
of Bonds in denominations of at least $100,000 as such Purchaser may request)
dated the date of such Closing and registered in such Purchaser’s name (or in
the name of its nominee), against delivery by such Purchaser to the Company or
its order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company in accordance with the instructions delivered by the Company pursuant to
Section 4.10. If at such Closing the Company shall fail to tender such Bonds to
any Purchaser as provided above in this Section 3, or any of the conditions
specified in Section  4 shall not have been fulfilled to such Purchaser’s
reasonable satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement,
-2-



--------------------------------------------------------------------------------

Texas-New Mexico Power Company      Bond Purchase Agreement
without thereby waiving any rights such Purchaser may have by reason of any of
the conditions specified in Section 4 not having been fulfilled to such
Purchaser’s satisfaction or such failure by the Company to tender such Bonds.
SECTION 4.  CONDITIONS TO EACH CLOSING.
Each Purchaser’s obligation to purchase and pay for the Bonds to be sold to such
Purchaser at each Closing is subject to the fulfillment to such Purchaser’s
reasonable satisfaction, prior to or at each Closing, of the following
conditions:
        Section 4.1. Representations and Warranties. The representations and
warranties of the Company in this Agreement shall be correct when made and at
such Closing.
        Section 4.2. Performance; No Event of Default or Bond Repurchase Event.
The Company shall have performed and complied with all agreements and conditions
contained in this Agreement and in the other Financing Agreements required to be
performed or complied with by it prior to or at such Closing and from the date
of this Agreement to such Closing. From the date of this Agreement until such
Closing, before and after giving effect to the issue and sale of the Bonds (and
the application of the proceeds thereof as contemplated by Section 5.14), no
Bond Repurchase Event under the relevant Supplement or Event of Default under
the Indenture or violation of Section 8 hereof, in each case assuming the Bonds
had been issued as of the date hereof, shall have occurred and be continuing.
        Section 4.3. Compliance Certificates.
        (a) Officer’s Certificate. The Company shall have delivered to such
Purchaser an Officer’s Certificate, dated the date of such Closing, certifying
that (i) the conditions specified in Sections 4.1, 4.2 and 4.9 have been
fulfilled and (ii) the Indenture attached thereto (together with all amendments
and supplements thereto, but exclusive of property exhibits, recording
information and the like) is a true copy and in full force and effect.
        (b) Secretary’s Certificate. The Company shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary, dated the date
of such Closing, certifying as to (i) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Bonds and this Agreement and the other Financing Agreements and (ii) the
Company’s organizational documents as then in effect.
        Section 4.4. Opinions of Counsel. Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the date of
such Closing (a) from Troutman Sanders LLP, Jackson Walker L.L.P. and in-house
legal counsel to the Company, each as counsel for the Company, covering the
matters set forth in Schedule 4.4(a), covering such other matters incident to
the transactions contemplated hereby as such Purchaser or its counsel may
reasonably request and containing assumptions, qualifications, limitations and
exclusions reasonably acceptable to Purchasers and their special counsel (and
the Company hereby instructs its counsel to deliver such opinion to the
Purchasers) and (b) from Chapman and Cutler LLP, the Purchasers’
-3-



--------------------------------------------------------------------------------

Texas-New Mexico Power Company      Bond Purchase Agreement
special counsel in connection with such transactions, set forth in Schedule
4.4(b) and covering such other matters incident to such transactions as such
Purchaser may reasonably request.
        Section 4.5. Purchase Permitted By Applicable Law, Etc. On the date of
such Closing such Purchaser’s purchase of Bonds shall (a) be permitted by the
laws and regulations of each jurisdiction to which such Purchaser is subject,
without recourse to provisions (such as section 1405(a)(8) of the New York
Insurance Law) permitting limited investments by insurance companies without
restriction as to the character of the particular investment, (b) not violate
any applicable law or regulation (including, without limitation, Regulation T, U
or X of the Board of Governors of the Federal Reserve System) and (c) not
subject such Purchaser to any tax, penalty or liability under or pursuant to any
applicable law or regulation, which law or regulation was not in effect on the
date of such Closing. If requested by such Purchaser, such Purchaser shall have
received an Officer’s Certificate certifying as to such matters of fact as such
Purchaser may reasonably specify to enable such Purchaser to determine whether
such purchase is so permitted.
        Section 4.6. Sale of Other Bonds. Contemporaneously with such Closing,
the Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Bonds to be purchased by it at such Closing as specified in
Schedule B.
        Section 4.7. Payment of Special Counsel Fees. Without limiting
Section 10.1, the Company shall have paid on or before the date of this
Agreement and the date of such Closing the fees, charges and disbursements of
the Purchasers’ special counsel referred to in Section 4.4 to the extent
reflected in a statement of such counsel rendered to the Company at least one
(1) Business Day prior to the date of this Agreement or such Closing, as
applicable.
        Section 4.8. Private Placement Number. A Private Placement Number issued
by Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall
have been obtained for each series of Bonds.
        Section 4.9. Changes in Corporate Structure. The Company shall not have
changed its jurisdiction of incorporation or organization, as applicable, or
been a party to any merger or consolidation or succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements referred to in Schedule 5.5.
        Section 4.10. Funding Instructions. At least three (3) Business Days
prior to the date of such Closing, each Purchaser shall have received written
instructions signed by a Responsible Officer on letterhead of the Company
specifying (i) the name and address of the transferee bank, (ii) such transferee
bank’s ABA number and (iii) the account name and number into which the purchase
price for the applicable Bonds is to be deposited.
        Section 4.11. Proceedings and Documents. All corporate and other
proceedings in connection with the transactions contemplated by this Agreement
and the other Financing Agreements, and all documents and instruments incident
to such transactions shall be reasonably satisfactory to such Purchaser and its
special counsel, and such Purchaser and its special counsel shall have received
all such counterpart originals or certified or other copies of such documents as
such Purchaser or such special counsel may reasonably request.
-4-



--------------------------------------------------------------------------------

Texas-New Mexico Power Company      Bond Purchase Agreement
        Section 4.12. Issuance of Bonds under Indenture; Execution and Delivery
and Filing and Recording of the Supplements. The Company shall have taken all
actions necessary under the Indenture to effect the issue of the Bonds
thereunder. The relevant Supplement shall have been duly executed and delivered
by the Company. The Indenture, as it exists as of the date hereof, has been duly
recorded as a mortgage and deed of trust of real estate, and any required
filings with respect to personal property and fixtures subject to the Lien of
the Indenture, as it exists as of the date hereof, have been duly made in each
place in which such recording or filing is required to protect, preserve and
perfect the Lien of the Indenture, as it exists as of the date hereof. Prior to
or contemporaneous with the First Closing, the Twelfth Supplemental Indenture
will be duly recorded with the applicable Governmental Authority. Prior to or
contemporaneous with the Second Closing, the Thirteenth Supplemental Indenture
will be duly recorded with the applicable Governmental Authority.
        Section 4.13. Regulatory Approvals. The issue and sale of the Bonds
shall have been duly authorized by each regulatory authority whose consent or
approval shall be required for the issue and sale of the Bonds to the Purchasers
and any orders issued pursuant thereto shall be in full force and effect as of
the date of this Agreement and all appeal periods, if any, shall have expired;
provided, however, that with respect to the registration requirements of
section 5 of the Securities Act or to the registration requirements of any
Securities or blue sky laws of any applicable jurisdiction, satisfaction of the
foregoing condition assumes the accuracy of the representations and warranties
of the Purchasers contained in Section 6.1 of this Agreement.
        Section 4.14. Notice of Second Closing Date. If the Company has selected
a date earlier than July 15, 2020 for the Second Closing pursuant to Section 3,
then at least five (5) Business Days prior to such date selected for the Second
Closing, each Purchaser shall have received written notice signed by a
Responsible Officer on letterhead of the Company confirming the date of the
Second Closing.
SECTION 5.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
The Company represents and warrants to each Purchaser as the date of this
Agreement and as of each Closing that:
        Section 5.1. Organization; Power and Authority. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease, the properties it
purports to own or hold under lease, to transact the business it transacts, to
execute and deliver this Agreement, the Bonds and the Supplements (and had the
corporate power and authority to execute and deliver the Indenture at the time
of execution and delivery thereof) and to perform the provisions of this
Agreement and the other Financing Agreements.
        
-5-



--------------------------------------------------------------------------------

Texas-New Mexico Power Company      Bond Purchase Agreement
Section 5.2. Authorization, Etc. Each Financing Agreement has been duly
authorized by all necessary corporate action on the part of the Company, and
each Financing Agreement (other than the Supplements and the Bonds) constitutes,
and when the applicable Supplement is executed and delivered by the Company and
the Trustee and when the applicable Bonds are executed, issued and delivered by
the Company, authenticated by the Trustee and paid for by the Purchasers, such
Supplement and each applicable Bond will constitute a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
respective terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
        Section 5.3. Disclosure. The Company, through its agent, MUFG
Securities, has delivered to each Purchaser a copy of an Investor Presentation,
dated April 2020 (the “Presentation”), relating to the transactions contemplated
hereby. This Agreement, the Presentation, the financial statements listed in
Schedule 5.5 and the documents, certificates or other writings (including the
Company’s annual report on Form 10K, quarterly reports on Form 10-Q and current
reports on Form 8-K filed with the Securities and Exchange Commission) delivered
or made available to the Purchasers by or on behalf of the Company prior to
April 15, 2020 in connection with the transactions contemplated hereby and
identified in Schedule 5.3 (collectively, the “Disclosure Documents”), taken as
a whole, do not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein not misleading in
light of the circumstances under which they were made. Except as disclosed in
the Disclosure Documents, since December 31, 2019, there has been no change in
the financial condition, operations, business or properties of the Company or
any Subsidiary except changes that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
        Section 5.4. Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists of (i) the Company’s Subsidiaries, showing, as to each Subsidiary,
the name thereof, the jurisdiction of its organization, and the percentage of
shares of each class of its capital stock or similar equity interests
outstanding owned by the Company and each other Subsidiary, (ii) the Company’s
Affiliates, other than Subsidiaries and (iii) the Company’s directors and
officers.
        (b) All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries, have been validly issued, are fully paid and
nonassessable and are owned by the Company or another Subsidiary, free and
clear of any Lien that is prohibited by this Agreement.
        (c) Each Subsidiary is a corporation or other legal entity duly
organized, validly existing and, where applicable, in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and, where applicable, is in good standing in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each such
-6-



--------------------------------------------------------------------------------

Texas-New Mexico Power Company      Bond Purchase Agreement
Subsidiary has the corporate or other power and authority to own or hold under
lease, the properties it purports to own or hold under lease and to transact the
business it transacts.
        Section 5.5. Financial Statements; Material Liabilities. The Company,
through its agent, MUFG Securities, has delivered to each Purchaser copies of
the financial statements of the Company and its Subsidiaries listed on Schedule
5.5. All of such financial statements (including in each case the related
schedules and notes) fairly present in all material respects, the consolidated
financial position of the Company and its Subsidiaries as of the respective
dates specified in such Schedule and the consolidated results of their
operations and cash flows for the respective periods so specified and have been
prepared in accordance with GAAP consistently applied throughout the periods
involved except as set forth in the notes thereto (subject, in the case of any
interim financial statements, to normal yearend adjustments). The Company and
its Subsidiaries do not have any Material liabilities that are not disclosed in
the Disclosure Documents.
        Section 5.6. Compliance with Laws, Other Instruments, Etc. The
execution, delivery and performance by the Company of this Agreement and the
other Financing Agreements (including the prior execution and delivery of the
Indenture) will not (i) violate or conflict with any provision of the corporate
charter or by-laws; (ii) result in the creation of any Lien, other than the Lien
created under the Indenture, in respect of any property of the Company or any
Subsidiary; (iii) violate, contravene or conflict with contractual provisions
of, or cause an event of default under, any indenture, mortgage, deed of trust,
loan, purchase or credit agreement, lease, shareholders agreement or any other
agreement or instrument to which the Company or any Subsidiary is bound, the
violation of which would have or would be reasonably expected to have a Material
Adverse Effect; (iv) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any
Subsidiary; or (v) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any
Subsidiary.
        Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, notice, filing or declaration with, any
Governmental Authority is required in connection with, or to ensure, the
execution, delivery, legality, validity or performance or enforceability by the
Company of this Agreement, the Bonds and the Supplements except for (i) the
filing of the applicable Supplement in the Filing Office, (ii) such consents,
approvals, authorizations, orders, notices, filings and registrations or
qualifications as have been previously obtained, which such actions remain in
full force and effect and for which appeal periods have expired and (iii) such
consents, approvals, authorizations, orders and registrations or qualifications
as may be required to enforce the Lien of the Indenture and the applicable
Supplement and the priority and perfection thereof or exercise remedies under
the Indenture and the applicable Supplement that have been obtained and remain
in full force and effect or will be obtained prior to or contemporaneous with
the First Closing or the Second Closing, as the case may be; provided, however,
that with respect to the registration requirements of section 5 of the
Securities Act or to the registration requirements of any Securities or blue sky
laws of any applicable jurisdiction, the foregoing representation and warranty
assumes the accuracy of the representations and warranties of the Purchasers
contained in Section 6.1 of this Agreement.
        
-7-



--------------------------------------------------------------------------------

Texas-New Mexico Power Company      Bond Purchase Agreement
Section 5.8. Litigation; Observance of Statutes and Orders. Other than as
disclosed in the Company’s Form 10-K for the year ended December 31, 2019,
(a) there are no actions, suits, investigations or proceedings pending or, to
the best knowledge of the Company, threatened against or affecting the Company
or any Subsidiary or any property of the Company or any Subsidiary in any court
or before any arbitrator of any kind or before or by any Governmental Authority
that would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
        (b) Neither the Company nor any Subsidiary is (i) in violation of any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or (ii) in violation of any applicable law, ordinance, rule or
regulation of any Governmental Authority (including, without limitation,
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), which default or violation would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
        Section 5.9. Taxes. The Company and its Subsidiaries have filed or
caused to be filed, all tax returns that are required to have been filed in any
jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments payable by them, to the extent such
taxes and assessments have become due and payable and before they have become
delinquent, except for any taxes and assessments (i) the amount of which,
individually or in the aggregate, is not Material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The U.S. federal income tax liabilities of the Company and its Subsidiaries have
been finally determined (whether by reason of completed audits or the statute of
limitations having run) for all fiscal years up to and including the fiscal year
ended December 31, 2015.
        Section 5.10. Title to Property; Leases. The Company and its
Subsidiaries have good and sufficient title to their respective Material
properties, including all such properties reflected in the most recent audited
balance sheet referred to in Section 5.5 or purported to have been acquired by
the Company or any Subsidiary after such date (except as sold or otherwise
disposed of in the ordinary course of business), in each case free and clear of
Liens prohibited by this Agreement or the Indenture, except for Permitted Liens
and except for those defects in title and Liens that, individually or in the
aggregate, would not have a Material Adverse Effect. All Material leases are
valid and subsisting and are in full force and effect in all material respects.
        Section 5.11. Licenses, Permits, Etc. The Company and its Subsidiaries
own or possess all licenses, permits, franchises, certificates of conveyance and
necessity, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others,
except for those conflicts that, individually or in the aggregate, would not
have a Material Adverse Effect.
        Section 5.12. Compliance with ERISA. Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
        
-8-



--------------------------------------------------------------------------------

Texas-New Mexico Power Company      Bond Purchase Agreement
(a)  During the five-year period prior to the date hereof: (i) no ERISA Event
has occurred, and, to the best knowledge of the Company, no event or condition
has occurred or exists as a result of which any ERISA Event would be reasonably
expected to occur, with respect to any Plan; (ii) each Plan has been maintained,
operated, and funded in compliance with its own terms and in material compliance
with the provisions of ERISA, the Code, and any other applicable federal or
state laws; and (iii) no Lien in favor or the PBGC or a Plan has arisen or is
reasonably likely to arise on account of any Plan.
        (b) The funding target under each Single Employer Plan, whether or not
vested, did not, as of December 31, 2017 exceed the market value of assets with
discounted receivable contributions as described in each Single Employer Plan’s
most recent actuarial valuation report.
        (c) Neither the Company nor any ERISA Affiliate has incurred, or, to the
best knowledge of the Company, is reasonably expected to incur, any withdrawal
liability (or any contingent withdrawal liabilities) under ERISA to any
Multiemployer Plan or Multiple Employer Plan. Neither the Company nor any ERISA
Affiliate has received any notification that any Multiemployer Plan is insolvent
(within the meaning of section 4245 of ERISA), or has been terminated (within
the meaning of Title IV of ERISA), and no Multiemployer Plan is, to the best
knowledge of the Company, reasonably expected to be insolvent or terminated.
        (d) No prohibited transaction (within the meaning of section 406 of
ERISA or section 4975 of the Code) or breach of fiduciary responsibility has
occurred with respect to a Plan which has subjected or would be reasonably
likely to subject the Company or any ERISA Affiliate to any liability under
sections 406, 409, 502(i), or 502(l) of ERISA or section 4975 of the Code, or
under any agreement or other instrument pursuant to which the Company or any
ERISA Affiliate has agreed or is required to indemnify any person against any
such liability.
        (e) The present value (determined using actuarial and other assumptions
which are reasonable with respect to the benefits provided and the employees
participating) of the liability of the Company and each ERISA Affiliate for
post-retirement welfare benefits to be provided to their current and former
employees under Plans which are welfare benefit plans (as defined in section
3(1) of ERISA), net of all assets under all such Plans allocable to such
benefits, are reflected on the financial statements referenced in Section 5.5 in
accordance with Financial Accounting Standards Board Accounting Standards
Codification Topic 715-60.
        (f) Each Plan which is a welfare plan (as defined in section 3(1) of
ERISA) to which sections 601-609 of ERISA and section 4980B of the Code apply
has been administered in compliance in all material respects with such sections.
        (g) The execution and delivery of this Agreement and the issuance and
sale of the Bonds hereunder will not involve any transaction that is subject to
the prohibitions of section 406 of ERISA or in connection with which a tax could
be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation
by the Company to each Purchaser in the first sentence of this Section 5.12(g)
is made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Bonds to be purchased by such Purchaser.
-9-



--------------------------------------------------------------------------------

Texas-New Mexico Power Company      Bond Purchase Agreement
        Section 5.13. Private Offering by the Company. Neither the Company nor
anyone acting on its behalf has offered the Bonds or any similar Securities for
sale to, or solicited any offer to buy the Bonds or any similar Securities from,
or otherwise approached or negotiated in respect thereof with, any Person other
than 40 Institutional Investors (including the Purchasers), each of which has
been offered the Bonds at a private sale for investment. Neither the Company nor
anyone acting on its behalf has taken, or will take, any action that would
subject the issuance or sale of the Bonds to the registration requirements of
section 5 of the Securities Act or to the registration requirements of any
Securities or blue sky laws of any applicable jurisdiction.
        Section 5.14. Use of Proceeds; Margin Regulations. The Company will
apply the proceeds of the Bonds for the repayment of existing debt and other
general corporate purposes. No part of the proceeds from the sale of the Bonds
hereunder will be used, directly or indirectly, for the purpose of buying or
carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any Securities under such circumstances as to
involve the Company in a violation of Regulation X of said Board (12 CFR 224) or
to involve any broker or dealer in a violation of Regulation T of said Board (12
CFR 220). Margin stock does not constitute more than 2% of the value of the
consolidated assets of the Company and its Subsidiaries and the Company does not
have any present intention that margin stock will constitute more than 2% of the
value of such assets. As used in this Section, the terms “margin stock” and
“purpose of buying or carrying” shall have the meanings assigned to them in said
Regulation U.
        Section 5.15. Existing Indebtedness. (a) Except as described therein,
Schedule 5.15 sets forth a complete and correct list of each individual item of
outstanding Indebtedness of the Company and its Subsidiaries that exceeds
$5,000,000 (or in the case of Contingent Obligations, such Contingent
Obligations guaranteeing or otherwise in respect of obligations that exceed
$5,000,000 described in the definition of “Indebtedness”) as of December 31,
2019 (including descriptions of the obligors and obligees, principal amounts
outstanding, any collateral therefor and any Guaranties thereof), since which
date there has been no Material change (other than with respect to the
outstanding Indebtedness related to (i) the Credit Agreement, (ii) intercompany
loans and (iii) the termination amount of hedges, which changes, in the case of
the foregoing clauses (i), (ii) and (iii), are permitted under the Credit
Agreement as of the date of this Agreement, could not reasonably be expected to
have a Material Adverse Effect, and would be permitted under the Financing
Agreements if the Bonds had been issued as of the date hereof) in the amounts,
interest rates, sinking funds, installment payments or maturities of the
Indebtedness of the Company or its Subsidiaries. Neither the Company nor any
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Indebtedness of the Company or such
Subsidiary and no event or condition exists with respect to any Indebtedness of
the Company or any Subsidiary the outstanding principal amount of which exceeds
$5,000,000 that would permit (or that with notice or the lapse of time, or both,
would permit) one or more Persons to cause such Indebtedness to become due and
payable before its stated maturity or before its regularly scheduled dates of
payment.
        (b) Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to,
-10-



--------------------------------------------------------------------------------

Texas-New Mexico Power Company      Bond Purchase Agreement
its charter or any other organizational document) which limits the amount of, or
otherwise imposes restrictions on the incurring of, Indebtedness of the Company,
except as disclosed in Schedule 5.15.
        Section 5.16. Foreign Assets Control Regulations, Etc. (a) Neither the
Company nor any Controlled Entity (i) is a Blocked Person, (ii) has been
notified that its name appears or may in the future appear on a State Sanctions
List or (iii) is a target of sanctions that have been imposed by the United
Nations or the European Union.
        (b) Neither the Company nor any Controlled Entity (i) has violated, been
found in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or
(ii) to the Company’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.
        (c) No part of the proceeds from the sale of the Bonds hereunder:
(i) constitutes or will constitute funds obtained on behalf of any Blocked
Person in violation of applicable law or will otherwise be used by the Company
or any Controlled Entity, directly or indirectly, (A) in connection with any
investment in, or any transactions or dealings with, any Blocked Person or
Sanctioned Jurisdiction in violation of applicable law, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;
(ii) will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or
(iii) will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.
        (d) The Company has established procedures and controls which it
reasonably believes are adequate (and otherwise comply with applicable law) to
ensure that the Company and each Controlled Entity is and will continue to be in
compliance with all applicable U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws and Anti-Corruption Laws.
        Section 5.17. Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 2005, as amended, the ICC
Termination Act of 1995, as amended, or the Federal Power Act, as amended.
        Section 5.18. Lien of Indenture. The Indenture (and, for avoidance of
doubt, including the Supplements when executed and delivered by the parties
thereto and filed in the Filing Office)
-11-



--------------------------------------------------------------------------------

Texas-New Mexico Power Company      Bond Purchase Agreement
constitutes a direct and valid Lien upon the Mortgaged Property, subject only to
the exceptions referred to in the Indenture and Permitted Liens, and will create
a similar Lien upon all properties and assets acquired by the Company after the
date hereof which are required to be subjected to the Lien of the Indenture,
when acquired by the Company, subject only to the exceptions referred to in the
Indenture and Permitted Liens, and subject, further, as to real property
interests, any requirement to the recordation of a supplement to the Indenture
describing such after-acquired property or any requirement to file a notice
relating to such after-acquired property; the descriptions of all such
properties and assets contained in the granting clauses of the Indenture are
correct and adequate for the purposes of the Indenture; the Indenture has been
duly recorded as a “utility security instrument” under and as defined in the
Utility Security Instrument Act, and any required filings with respect to
personal property and fixtures subject to the Lien of the Indenture have been
duly made in each place in which such recording or filing is required to
protect, preserve and perfect the Lien of the Indenture; and all taxes and
recording and filing fees required to be paid with respect to the execution,
recording or filing of the Indenture, the filing of financing statements related
thereto and similar documents and the issuance of the Bonds have been paid.
SECTION 6.  REPRESENTATIONS OF THE PURCHASERS.
        Section 6.1. Purchase for Investment. Each Purchaser severally
represents that (a) it is purchasing the Bonds for its own account or for one or
more separate accounts maintained by such Purchaser or for the account of one or
more pension or trust funds and not with a view to the distribution thereof,
provided that the disposition of such Purchaser’s or their property shall at all
times be within such Purchaser’s or their control and (b) it is an “accredited
investor” (as defined in Rule 501(a)(1), (2), (3), or (7) under the Securities
Act).  Each Purchaser understands that the Bonds have not been registered under
the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available (or under circumstances where the law does not require registration or
exemption thereto) and that the Company is not required to register the Bonds.
Each Purchaser also represents that the Company has made available to it, a
reasonable time prior to the consummation of the transactions contemplated
hereby, the opportunity to ask questions and receive answers concerning the
terms and conditions of the offering of the Bonds that it is purchasing or shall
purchase and to obtain any additional information which the Company possesses or
could acquire without unreasonable effort or expense.
        Section 6.2. Source of Funds. Each Purchaser severally represents that
at least one of the following statements is an accurate representation as to
each source of funds (a “Source”) to be used by such Purchaser to pay the
purchase price of the Bonds to be purchased by such Purchaser hereunder:
        (a) the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the
-12-



--------------------------------------------------------------------------------

Texas-New Mexico Power Company      Bond Purchase Agreement
same employer (or affiliate thereof as defined in PTE 95-60) or by the same
employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or
        (b) the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or
        (c) the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Company in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or
        (d) the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or
        (e) the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit
-13-



--------------------------------------------------------------------------------

Texas-New Mexico Power Company      Bond Purchase Agreement
plan(s) whose assets constitute the Source have been disclosed to the Company in
writing pursuant to this clause (e); or
        (f) the Source is a governmental plan; or
        (g) the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this clause (g);
or
        (h) the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
SECTION 7.  INFORMATION AS TO COMPANY.
        Section 7.1. Visitation. The Company shall permit the representatives of
each Purchaser and each holder of a Bond that is an Institutional Investor:
        (a) No Default — if no Event of Default or Bond Repurchase Event then
exists, at the expense of such Purchaser or such holder and upon reasonable
prior notice to the Company, to visit the principal executive office of the
Company, to discuss the affairs, finances and accounts of the Company and its
Subsidiaries with the Company’s officers, and (with the consent of the Company,
which consent will not be unreasonably withheld) to visit the other offices and
properties of the Company and each Subsidiary, all at such reasonable times and
as often as may be reasonably requested in writing; and
        (b) Default — if an Event of Default or Bond Repurchase Event then
exists, at the expense of the Company to visit and inspect any of the offices or
properties of the Company or any Subsidiary, to examine all their respective
books of account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Company authorizes said accountants to discuss the affairs,
finances and accounts of the Company and its Subsidiaries), all at such times
and as often as may be requested.
SECTION 8.  COVENANTS.
From the date of this Agreement until the First Closing and thereafter, so long
as any of the Bonds are outstanding, the Company covenants that:
        Section 8.1. Compliance with Laws. The Company will, and will cause each
of its Subsidiaries to, comply with all laws, ordinances or governmental rules
or regulations to which each of them is subject, including, without limitation,
ERISA, Environmental Laws, the USA
-14-



--------------------------------------------------------------------------------

Texas-New Mexico Power Company      Bond Purchase Agreement
PATRIOT Act and the other laws and regulations that are referred to in
Section 5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
         Section  8.2. Books and Records. The Company will, and will cause each
of its Subsidiaries to, maintain proper books of record and account in
conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over the Company or such
Subsidiary, as the case may be. The Company will, and will cause each of its
Subsidiaries to, keep books, records and accounts which, in reasonable detail,
accurately reflect all transactions and dispositions of assets. The Company and
its Subsidiaries have devised a system of internal accounting controls
sufficient to provide reasonable assurances that their respective books,
records, and accounts accurately reflect all transactions and dispositions of
assets and the Company will, and will cause each of its Subsidiaries to,
continue to maintain such system.
        Section 8.3. Transactions with Affiliates. The Company will not, and
will not permit any Subsidiary to, enter into directly or indirectly any
Material transaction or Material group of related transactions (including
without limitation the purchase, lease, sale or exchange of properties of any
kind or the rendering of any service) with any Affiliate (other than the Company
or another Subsidiary), except pursuant to the reasonable requirements of the
Company’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Company or such Subsidiary than would be obtainable in a
comparable arm’slength transaction with a Person not an Affiliate.
        Section 8.4. Line of Business. The Company will not, and will not permit
any Subsidiary to, engage in any business if, as a result, the general nature of
the business in which the Company and its Subsidiaries, taken as a whole, would
then be engaged would be substantially changed from the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, are
engaged on the date of this Agreement as described in the Disclosure Documents.
SECTION 9.  REMEDIES ON DEFAULT.
If the event of a breach or violation hereof has occurred and is continuing, the
holders of the Bonds may proceed to protect and enforce the rights of such
holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein, or for
an injunction against a violation of any of the terms hereof and thereof, or in
aid of the exercise of any power granted hereby or thereby or by law or
otherwise.
SECTION 10.  EXPENSES, ETC.
        Section 10.1. Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or
-15-



--------------------------------------------------------------------------------

Texas-New Mexico Power Company      Bond Purchase Agreement
other counsel) incurred by the Purchasers and each other holder of a Bond in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement, any other Financing Agreement
(whether or not such amendment, waiver or consent becomes effective), including,
without limitation: (a) the costs and expenses incurred in enforcing or
defending (or determining whether or how to enforce or defend) any rights under
this Agreement, any other Financing Agreement or in responding to any subpoena
or other legal process or informal investigative demand issued in connection
with this Agreement, any other Financing Agreement, or by reason of being a
holder of any Bond, (b) the costs and expenses, including financial advisors’
fees, incurred in connection with the insolvency or bankruptcy of the Company or
any Subsidiary or in connection with any workout or restructuring of the
transactions contemplated hereby and by the Bonds and (c) the costs and expenses
incurred in connection with the initial filing of this Agreement and all related
documents and financial information with the SVO provided that such costs and
expenses under this clause (c) shall not in the aggregate exceed $5,000 for each
series. The Company will pay, and will save each Purchaser and each other holder
of a Bond harmless from, (i) all claims in respect of any fees, costs or
expenses, if any, of brokers and finders (other than those, if any, retained by
a Purchaser or other holder in connection with its purchase of the Bonds) and
(ii) any and all wire transfer fees that any bank deducts from any payment under
such Bond to such holder or otherwise charges to a holder of a Bond with respect
to a payment under such Bond.
        Section 10.2. Survival. The obligations of the Company under this
Section 10 will survive the payment or transfer of any Bond, the enforcement,
amendment or waiver of any provision of this Agreement, any other Financing
Agreement, and the termination of this Agreement or any other Financing
Agreement.
SECTION 11.  SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Bonds, the purchase or transfer by any
Purchaser of any Bond or portion thereof or interest therein and the payment of
any Bond, and may be relied upon by any subsequent holder of a Bond, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Bond. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement and the Bonds
embody the entire agreement and understanding between each Purchaser and the
Company and supersede all prior agreements and understandings relating to the
subject matter hereof.
SECTION 12.  AMENDMENT AND WAIVER.
        Section 12.1. Requirements. This Agreement may be amended, and the
observance of any term hereof may be waived (either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders, except that no amendment or waiver of any of Sections
-16-



--------------------------------------------------------------------------------

Texas-New Mexico Power Company      Bond Purchase Agreement
1, 2, 3, 4, 5, 6 or 16 hereof, or any defined term (as it is used therein), will
be effective as to any Purchaser unless consented to by such Purchaser in
writing.
        Section 12.2. Solicitation of Holders of Bonds.
        (a) Solicitation. The Company will provide each Purchaser and holder of
a Bond with sufficient information, sufficiently far in advance of the date a
decision is required, to enable such Purchaser and holder to make an informed
and considered decision with respect to any proposed amendment, waiver or
consent in respect of any of the provisions hereof or of the Bonds. The Company
will deliver executed or true and correct copies of each amendment, waiver or
consent effected pursuant to this Section 12 to each Purchaser and each holder
of a Bond promptly following the date on which it is executed and delivered by,
or receives the consent or approval of, the requisite Purchasers or holders of
Bonds.
        (b) Payment. The Company will not directly or indirectly pay or cause to
be paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
Purchaser or holder of a Bond as consideration for or as an inducement to the
entering into by such Purchaser or holder of any waiver or amendment of any of
the terms and provisions hereof or any Bond unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
concurrently provided, on the same terms, ratably to each Purchaser and each
holder of a Bond, even if such Purchaser or holder did not consent to such
waiver or amendment.
        Section 12.3. Binding Effect, Etc. Any amendment or waiver consented to
as provided in this Section 12 or any other Financing Agreement, applies equally
to all Purchasers and holders of Bonds and is binding upon them and upon each
future holder of any Bond and upon the Company without regard to whether such
Bond has been marked to indicate such amendment or waiver. No such amendment or
waiver will extend to or affect any obligation, covenant, agreement, Event of
Default or Bond Repurchase Event not expressly amended or waived or impair any
right consequent thereon. No course of dealing between the Company and any
Purchaser or holder of a Bond and no delay in exercising any rights hereunder or
under any other Financing Agreement shall operate as a waiver of any rights of
any Purchaser or holder of such Bond.
        Section 12.4. Bonds Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Bonds then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, any other
Financing Agreement, or have directed the taking of any action provided herein
or in any other Financing Agreement to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Bonds
then outstanding, Bonds directly or indirectly owned by the Company or any of
its Affiliates shall be deemed not to be outstanding.
SECTION 13.  REPRODUCTION OF DOCUMENTS.
This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at each Closing (except the
Bonds themselves) and (c) financial statements,
-17-



--------------------------------------------------------------------------------

Texas-New Mexico Power Company      Bond Purchase Agreement
certificates and other information previously or hereafter furnished to any
Purchaser, may be reproduced by such Purchaser by any photographic, photostatic,
electronic, digital, or other similar process and such Purchaser may destroy any
original document so reproduced. The Company agrees and stipulates that, to the
extent permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 13 shall not prohibit the
Company or any other holder of Bonds from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
SECTION 14.  CONFIDENTIAL INFORMATION.
For the purposes of this Section 14, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser, as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure, (b)
subsequently becomes publicly known through no act or omission by such
Purchaser, any Person acting on such Purchaser’s behalf, or any Person from whom
such disclosure would, to the knowledge of such Purchaser, violate a duty of
confidentiality to the Company or any Subsidiary, (c) otherwise becomes known to
such Purchaser other than through disclosure by the Company, any Subsidiary or
any Person from whom such disclosure would, to the knowledge of such Purchaser,
violate a duty of confidentiality to the Company or any Subsidiary or (d)
constitutes financial statements delivered to such Purchaser that are otherwise
publicly available. Each Purchaser will maintain the confidentiality of such
Confidential Information in accordance with procedures adopted by such Purchaser
in good faith to protect confidential information of third parties delivered to
such Purchaser, provided that such Purchaser may deliver or disclose
Confidential Information to (i) its directors, officers, employees, agents,
attorneys, trustees and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by its Bonds); (ii)
its auditors, financial advisors and other professional advisors who agree to
hold confidential the Confidential Information substantially in accordance with
this Section 14; (iii) any other holder of any Bond; (iv) any Institutional
Investor to which it sells or offers to sell such Bond or any part thereof or
any participation therein (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by this Section 14);
(v) any Person from which it offers to purchase any Security of the Company (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 14); (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser; (vii) the NAIC or
the SVO or, in each case, any similar organization, or any nationally recognized
rating agency that requires access to information about such Purchaser’s
investment portfolio; or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser; (x) in response to
any subpoena or other legal process; (y) in connection with any litigation to
which such Purchaser is a party; or (z) if an Event of Default
-18-



--------------------------------------------------------------------------------

Texas-New Mexico Power Company      Bond Purchase Agreement
or Bond Repurchase Event has occurred and is continuing, to the extent such
Purchaser may reasonably determine, such delivery and disclosure to be necessary
or appropriate in the enforcement or for the protection of the rights and
remedies under such Purchaser’s Bonds, this Agreement or any other Financing
Agreement. Notwithstanding the foregoing, in the event that a Purchaser or
Holder is compelled to disclose Confidential Information pursuant to clause
(viii)(w) (except where disclosure of the purchase of the Bonds is to be made to
any supervisory or regulatory body during the normal course of its exercise of
its regulatory or supervisory function over such Purchaser and consistent
with such Purchaser’s usual practice), (viii)(x) or (viii)(y) of the preceding
sentence, such Purchaser or Holder shall, so long as no Default, Event of
Default or Bond Repurchase Event has occurred and is continuing, use its
reasonable best efforts to give the Company prompt notice of such pending
disclosure and, to the extent practicable, the opportunity to seek a protective
order or to pursue such further legal action as may be necessary to preserve the
privileged nature and confidentiality of the Confidential Information, provided,
however, that nothing in this sentence shall require any holder of Bonds to take
any action that would cause it to be in violation of any law, rule, regulation,
court or regulatory authority order, subpoena or other legal process. Each
holder of a Bond, by its acceptance of a Bond, will be deemed to have agreed to
be bound by and to be entitled to, the benefits of this Section 14 as though it
were a party to this Agreement. On reasonable request by the Company in
connection with the delivery to any holder of a Bond of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying this Section 14.
In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Bond is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 14, this Section 14 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 14
shall supersede any such other confidentiality undertaking.
The obligations under this Section 14 will survive the payment or transfer of
any Bond, the enforcement, amendment or waiver of any provision of this
Agreement, any other Financing Agreement, and the termination of this Agreement
or any other Financing Agreement.
SECTION 15.  SUBSTITUTION OF PURCHASER.
Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Bonds that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 15),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser
-19-



--------------------------------------------------------------------------------

Texas-New Mexico Power Company      Bond Purchase Agreement
all of the Bonds then held by such Substitute Purchaser, upon receipt by the
Company of notice of such transfer, any reference to such Substitute Purchaser
as a “Purchaser” in this Agreement (other than in this Section 15), shall no
longer be deemed to refer to such Substitute Purchaser, but shall refer to such
original Purchaser, and such original Purchaser shall again have all the rights
of an original holder of the Bonds under this Agreement.
SECTION 16.  MISCELLANEOUS.
        Section 16.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Bond) whether so expressed or
not.
        Section 16.2. Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
        Section 16.3. Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
        Section 16.4. Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be an original but all of which together
shall constitute one instrument. Each counterpart may consist of a number of
copies hereof, each signed by less than all, but together signed by all, of the
parties hereto. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto. The
parties agree to electronic contracting and signatures with respect to this
Agreement and the documents delivered in connection with this Agreement (other
than the Bonds). Delivery of an electronic signature to, or a signed copy of,
this Agreement and such other documents (other than the Bonds) by facsimile,
email or other electronic transmission shall be fully binding on the parties to
the same extent as the delivery of the signed originals and shall be admissible
into evidence for all purposes. The words “execution,” “execute”, “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement and the other documents (other than the Bonds)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Company, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paperbased recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act. Notwithstanding the foregoing, if any
Purchaser shall request
-20-



--------------------------------------------------------------------------------

Texas-New Mexico Power Company      Bond Purchase Agreement
manually signed counterpart signatures to any Note Document, the Company hereby
agrees to use its reasonable endeavors to provide such manually signed signature
pages as soon as reasonably practicable.
        Section 16.5. Governing Law. This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.
        Section 16.6. Jurisdiction and Process; Waiver of Jury Trial. (a) The
Company irrevocably submits to the non-exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, in the City of
New York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Bonds. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
        (b) The Company consents to process being served by or on behalf of any
holder of Bonds in any suit, action or proceeding of the nature referred to in
Section 16.6(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 16.7 or at such other
address of which such holder shall then have been notified pursuant to said
Section. The Company agrees that such service upon receipt (i) shall be deemed
in every respect effective service of process upon it in any such suit, action
or proceeding and (ii) shall, to the fullest extent permitted by applicable law,
be taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
        (c) Nothing in this Section 16.6 shall affect the right of any holder of
a Bond to serve process in any manner permitted by law, or limit any right that
the holders of any of the Bonds may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
        (d) The parties hereto hereby waive trial by jury in any action brought
on or with respect to this Agreement, the Bonds or any other document executed
in connection herewith or therewith.
Section 16.7. Notices. All notices and communications provided for hereunder
shall be in writing and sent (a) by registered or certified mail with return
receipt requested (postage prepaid) or (b) by a recognized overnight delivery
service (with charges prepaid). Any such notice must be sent:
        
-21-



--------------------------------------------------------------------------------

Texas-New Mexico Power Company      Bond Purchase Agreement
(i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule B, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
        (ii) if to any other holder of any Bond, to such holder at such address
as such other holder shall have specified to the Company in writing, or
        (iii) if to the Company, to the Company at 414 Silver Ave. SW,
Albuquerque, New Mexico 87102-3289, to the attention of Treasurer, or at such
other address as the Company shall have specified to the holder of each Bond in
writing.
Notwithstanding the foregoing, any notices or communications to be provided by
the Company hereunder may be delivered to each Purchaser or its nominee by
electronic delivery at the e-mail address set forth for such Purchaser or
nominee in Schedule B hereto, or, for each Purchaser or its nominee or any
holder of a Bond, to the e-mail address as communicated from time to time in a
separate writing delivered to the Company.
Notices under this Section 16.7 will be deemed given only when actually
received.
* * * * *




-22-



--------------------------------------------------------------------------------


Texas-New Mexico Power Company      Bond Purchase Agreement
If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.


Very truly yours,


TEXAS-NEW MEXICO POWER COMPANY




By /s/ Michael Mertz______________________ 
Name: Michael Mertz
Title: Vice President and Treasurer







--------------------------------------------------------------------------------

Texas-New Mexico Power Company      Bond Purchase Agreement
This Agreement is hereby
accepted and agreed to as
of the date hereof.





METROPOLITAN LIFE INSURANCE COMPANYby MetLife Investment Management, LLC
itsInvestment ManagerMETLIFE INSURANCE K.K.by MetLife Investment Management, LLC
itsInvestment ManagerMETLIFE REINSURANCE COMPANY OFCHARLESTONby MetLife
Investment Management, LLC itsInvestment ManagerBRIGHTHOUSE LIFE INSURANCE
COMPANYby MetLife Investment Management, LLC itsInvestment ManagerBy:/s/ John
WillsName: John WillsTitle: Authorized Signatory


























--------------------------------------------------------------------------------

Texas-New Mexico Power Company      Bond Purchase Agreement
This Agreement is hereby
accepted and agreed to as
of the date hereof.





THE NORTHWESTERN MUTUAL LIFE INSURANCECOMPANYBy: Northwestern Mutual
InvestmentManagement, LLC, its investment advisorBy:/s/ David A. BarrasName:
David A. BarrasTitle: Managing DirectorTHE NORTHWESTERN MUTUAL LIFE
INSURANCECOMPANY for its Group Annuity SeparateAccountBy:/s/ David A.
BarrasName: David A. BarrasTitle: Managing Director










--------------------------------------------------------------------------------

Texas-New Mexico Power Company      Bond Purchase Agreement
This Agreement is hereby
accepted and agreed to as
of the date hereof.





THRIVENT FINANCIAL FOR LUTHERANSBy:/s/ William J. HochmuthName: William J.
HochmuthTitle: Senior Managing Director










--------------------------------------------------------------------------------

Texas-New Mexico Power Company      Bond Purchase Agreement
This Agreement is hereby
accepted and agreed to as
of the date hereof.





MASSACHUSETTS MUTUAL LIFE INSURANCECOMPANYBy: Barings LLC as Investment
AdviserBy:/s/ Patrick ManseauName: Patrick ManseauTitle: Managing DirectorC.M.
LIFE INSURANCE COMPANYBy: Barings LLC as Investment AdviserBy:/s/ Patrick
ManseauName: Patrick ManseauTitle: Managing DirectorBRIGHTHOUSE LIFE INSURANCE
COMPANYBy: Brighthouse Services LLC, as adviserBy: Barings LLC as Investment
AdviserBy:/s/ Patrick ManseauName: Patrick ManseauTitle: Managing Director










--------------------------------------------------------------------------------

Texas-New Mexico Power Company      Bond Purchase Agreement
This Agreement is hereby
accepted and agreed to as
of the date hereof.





VOYA RETIREMENT INSURANCE AND ANNUITYCOMPANYCOMPSOURCE MUTUAL INSURANCE
COMPANYCVS HEALTH FUTURE FUND 401(K) PLANTRUSTBy: Voya Investment Management Co.
LLC,as AgentBy:/s/ Paul AronsonName: Paul AronsonTitle: Senior Vice President










--------------------------------------------------------------------------------

Texas-New Mexico Power Company      Bond Purchase Agreement
This Agreement is hereby
accepted and agreed to as
of the date hereof.





HSBC LIFE (INTERNATIONAL) LIMITEDSIGNED, SEALED AND DELIVERED forand on behalf
of HSBC LIFE(INTERNATIONAL) LIMITEDBy: HSBC Global Asset Management (UK)Limited,
as its duly appointed attorneyBy:/s/ Glen Foxits duly authorised signatoryName:
Glen FoxTitle: Head of Infrastructure Debt Investments










--------------------------------------------------------------------------------

Texas-New Mexico Power Company      Bond Purchase Agreement
This Agreement is hereby
accepted and agreed to as
of the date hereof.





HANG SENG INSURANCE COMPANY LIMITEDSIGNED, SEALED AND DELIVERED forand on behalf
of HANG SENGINSURANCE COMPANY LIMITEDBy: HSBC Global Asset Management
(UK)Limited, as its duly appointed attorneyBy:/s/ Glen Foxits duly authorised
signatoryName: Glen FoxTitle: Head of Infrastructure Debt Investments










--------------------------------------------------------------------------------

Texas-New Mexico Power Company      Bond Purchase Agreement
This Agreement is hereby
accepted and agreed to as
of the date hereof.





STATE FARM LIFE INSURANCE COMPANYBy:/s/ Julie HoyerName: Julie HoyerTitle:
Investment ExecutiveBy:/s/ Rebekah L. HoltName: Rebekah L. HoltTitle: Investment
ProfessionalSTATE FARM MUTUAL AUTOMOBILE INSURANCECOMPANYBy:/s/ Julie HoyerName:
Julie HoyerTitle: Investment ExecutiveBy:/s/ Rebekah L. HoltName: Rebekah L.
HoltTitle: Investment ProfessionalSTATE FARM FIRE AND CASUALTY COMPANYBy:/s/
Julie HoyerName: Julie HoyerTitle: Investment ExecutiveBy:/s/ Rebekah L.
HoltName: Rebekah L. HoltTitle: Investment ProfessionalSTATE FARM INSURANCE
COMPANIES EMPLOYEERETIREMENT TRUSTBy:/s/ Julie HoyerName: Julie HoyerTitle:
Investment ExecutiveBy:/s/ Rebekah L. HoltName: Rebekah L. HoltTitle: Investment
Professional








--------------------------------------------------------------------------------

Texas-New Mexico Power Company      Bond Purchase Agreement
This Agreement is hereby
accepted and agreed to as
of the date hereof.





CMFG LIFE INSURANCE COMPANYBy: MEMBERS Capital Advisors, Inc. actingas
Investment AdvisorBy:/s/ Jason MicksName: Jason MicksTitle: Managing Director,
InvestmentsCUMIS INSURANCE SOCIETY, INC.By: MEMBERS Capital Advisors, Inc.
actingas Investment AdvisorBy:/s/ Jason MicksName: Jason MicksTitle: Managing
Director, Investments










--------------------------------------------------------------------------------

Texas-New Mexico Power Company      Bond Purchase Agreement
This Agreement is hereby
accepted and agreed to as
of the date hereof.





JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.)By:/s/ Matthew FedorsName: Matthew
FedorsTitle: Managing Director










--------------------------------------------------------------------------------

Texas-New Mexico Power Company      Bond Purchase Agreement
This Agreement is hereby
accepted and agreed to as
of the date hereof.





STANDARD INSURANCE COMPANYBy:/s/ Chris BeaulieuName: Chris BeaulieuTitle: VP,
Individual Annuities & Investments










--------------------------------------------------------------------------------




Defined Terms
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.
“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.
“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.
“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person, entity
or organization that is blocked or a target of sanctions that have been imposed
under U.S. Economic Sanctions Laws, or (c) a Person that is an agent, department
or instrumentality of, or otherwise beneficially owned fifty percent (50%) or
more by, controlled by or acting on behalf of, directly or indirectly, any one
or more Person(s), entity or organization described in clause (a) or (b) or a
Sanctioned Jurisdiction.
“Bond Repurchase Event” is defined in section 2.07 of the applicable Supplement.
“Bonds” is defined in Section 1.
“Business Day” means for the purposes of any other provision of this Agreement,
any day other than a Saturday, a Sunday or a day on which commercial banks in
New York, New York or Houston, Texas are required or authorized to be closed.
“Capital Stock” means (a) in the case of a corporation, all classes of capital
stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or
SCHEDULE A
(to Bond Purchase Agreement)



--------------------------------------------------------------------------------



distributions of assets of, the issuing Person; including, in each case, all
warrants, rights or options to purchase any of the foregoing.
“Closing” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Company” means Texas-New Mexico Power Company, a Texas corporation or any
successor that becomes such in the manner prescribed in the Indenture.
“Confidential Information” is defined in Section 14.
“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person with respect to any Indebtedness, liability or
other obligation (the “primary obligation”) of another Person (the “primary
obligor”), whether or not contingent, (a) to purchase, repurchase or otherwise
acquire such primary obligation or any property constituting direct or indirect
security therefor, (b) to advance or provide funds (i) for the payment or
discharge or any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, (c) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor in respect thereof to make payment of such
primary obligation or (d) otherwise to assure or hold harmless the owner of any
such primary obligation against loss or failure or inability to perform in
respect thereof; provided, however, that, with respect to the Company and its
Subsidiaries, the term Contingent Obligation shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Contingent Obligation of any Person shall be deemed to be an amount equal to the
maximum amount of such Person’s liability with respect to the stated or
determinable amount of the primary obligation for which such Contingent
Obligation is incurred or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder).
“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates. As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
“Disclosure Documents” is defined in Section 5.3.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
A-2



--------------------------------------------------------------------------------



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
“ERISA Event” means, with respect to the Company: (a) a Reportable Event with
respect to a Plan or a Multiemployer Plan, (b) a complete or partial withdrawal
by the Company or any ERISA Affiliate from a Multiemployer Plan, or the receipt
by the Company or any ERISA Affiliate of notice from a Multiemployer Plan that
it is in insolvency pursuant to section 4245 of ERISA or that it intends to
terminate or has terminated under section 4041A of ERISA, (c) the distribution
by the Company or any ERISA Affiliate under section 4041 or 4041A of ERISA of a
notice of intent to terminate any Single Employer Plan or the taking of any
action to terminate any Single Employer Plan, (d) the commencement of
proceedings by the PBGC under section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Single Employer Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from any Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan, (e) the institution of a proceeding by any fiduciary of any
Multiemployer Plan against the Company or any ERISA Affiliate to enforce section
515 of ERISA, which is not dismissed within thirty (30) days, (f) the imposition
upon the Company or any ERISA Affiliate of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under section 4007 of
ERISA, or the imposition or threatened imposition of any Lien upon any assets of
the Company or any ERISA Affiliate as a result of any alleged failure to comply
with the Code or ERISA in respect of any Single Employer Plan, (g) the engaging
in or otherwise becoming liable for a nonexempt Prohibited Transaction by the
Company or any ERISA Affiliate, (h) a violation of the applicable requirements
of section 404 or 405 of ERISA or the exclusive benefit rule under section
401(a) of the Code by any fiduciary of any Single Employer Plan for which the
Company or any ERISA Affiliate may be directly or indirectly liable, (i) the
granting of a security interest in connection with the amendment of a Single
Employer Plan or (j) the withdrawal of the Company or any ERISA Affiliate from a
Multiple Employer Plan during a plan year in which it was a substantial employer
(as such term is defined in section 4001(a)(2) of ERISA), or the termination of
a Multiple Employer Plan.
“Event of Default” is defined in the Indenture.
“Filing Office” means the Office of the Secretary of State of the State of
Texas.
“Financing Agreements” means this Agreement, the Indenture (including without
limitation, the Supplements) and the Bonds.
“First Closing” is defined in Section 3.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America, and, notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, provided that any election by the Company
A-3



--------------------------------------------------------------------------------



to measure any financial liability using fair value (as permitted by Financial
Accounting Standards Board Accounting Standards Codification Topic No. 825-10-25
– Fair Value Option, International Accounting Standard 39 – Financial
Instruments: Recognition and Measurement or any similar accounting standard)
shall be disregarded and such determination shall be made as if such election
had not been made.
“Governmental Authority” means
        (a) the government of
        (i) the United States of America or any state or other political
subdivision thereof, or
        (ii) any other jurisdiction in which the Company or any Subsidiary
conducts all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
        (b) any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
        (a) to purchase such indebtedness or obligation or any property
constituting security therefor;
        (b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
        (c) to lease properties or to purchase properties or services primarily
for the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or
        (d) otherwise to assure the owner of such indebtedness or obligation
against loss in respect thereof.
A-4



--------------------------------------------------------------------------------



In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
“Hedging Agreements” means, collectively, interest rate protection agreements,
equity index agreements, foreign currency exchange agreements, option agreements
or other interest or exchange rate or commodity price hedging agreements (other
than forward contracts for the delivery of power or gas written by the Company
to its jurisdictional and wholesale customers in the ordinary course of
business).
“holder” means, with respect to any Bond, the Person in whose name such Bond is
registered in the register maintained by the Company pursuant to section 3.05 of
the Indenture, provided, however, that if such Person is a nominee, then for the
purposes of Sections 7, 15 and 16 and any related definitions in this Schedule
A, “holder” shall mean the beneficial owner of such Bond whose name and address
appears in such register.
“INHAM Exemption” is defined in Section 6.2(e).
“Indebtedness” means, with respect to any Person (without duplication), (a) all
indebtedness and obligations of such Person for borrowed money or in respect of
loans or advances of any kind; (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments; (c) all reimbursement
obligations of such Person with respect to surety bonds, letters of credit and
bankers’ acceptance (in each case, whether or not drawn or matured and in the
stated amount thereof); (d) all obligations of such Person to pay for the
deferred purchase price of property or services; (e) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person; (f) all obligations of such Person
as lessee under leases that are or are required to be, in accordance with GAAP,
recorded as capital leases, to the extent such obligations are required to be so
recorded; (g) the net termination obligations of such Person under any Hedging
Agreements, calculated as of any date as if such agreement or arrangement were
terminated as of such date in accordance with the applicable rules under GAAP;
(h) all Contingent Obligations of such Person; (i) all obligations and
liabilities of such Person incurred in connection with any transaction or series
of transactions providing for the financing of assets through one or more
securitizations or in connection with, or pursuant to, any synthetic lease or
similar off-balance sheet financing; (j) the aggregate amount of uncollected
accounts receivable of such Person subject at the time of determination to a
sale of receivables (or similar transaction) to the extent such transaction is
effected with recourse to such Person (whether or not such transaction would be
reflected on the balance sheet of such Person in accordance with GAAP); (k) all
Specified Securities; and (l) all indebtedness referred to in clauses (a)
through (k)
A-5



--------------------------------------------------------------------------------



above secured by any Lien on any property or asset owned or held by such Person
regardless of whether the indebtedness secured thereby shall have been assumed
by such Person or is nonrecourse to the credit of such Person.
“Institutional Investor” means (a) any Purchaser of a Bond, (b) any holder of a
Bond holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Bonds then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form and (d) any Related Fund of any holder of any Bond.
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or capital lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its obligations under this Agreement and the Bonds, or (c) the validity or
enforceability of this Agreement or any other Financing Agreement.
“Mortgaged Property” is defined in the Indenture.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
“Multiple Employer Plan” means, with respect to the Company, a Single Employer
Plan to which the Company or any ERISA Affiliate and at least one employer other
than the Company or any ERISA Affiliate are contributing sponsors.
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control.
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.


A-6



--------------------------------------------------------------------------------



“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Permitted Liens” is defined in the Indenture.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
“Presentation” is defined in Section 5.3.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“PTE” is defined in Section 6.2(a).
“Prohibited Transaction” means any transaction described in (a) section 406 of
ERISA that is not exempt by reason of section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or (b)
section 4975(c) of the Code that is not exempt by reason of section 4975(c)(2)
or 4975(d) of the Code.
“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns, provided, however, that any Purchaser of a Bond that ceases to be the
registered holder or a beneficial owner (through a nominee) of such Bond as the
result of a transfer thereof pursuant to the Indenture shall cease to be
included within the meaning of “Purchaser” of such Bond for the purposes of this
Agreement upon such transfer.
“QPAM Exemption” is defined in Section 6.2(d).
“Related Fund” means, with respect to any holder of any Bond, any fund or entity
that (i) invests in Securities or bank loans and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Reportable Event” means (a) any “reportable event” within the meaning of
section 4043(c) of ERISA for which the notice under section 4043(a) of ERISA has
not been waived by the PBGC (including any failure to meet the minimum funding
standard of, or timely make any required installment under, section 412 of the
Code or section 302 of ERISA, regardless of the issuance of any waivers in
accordance with section 412(d) of the Code), (b) any such “reportable event”
subject to advance notice to the PBGC under section 4043(b)(3) of ERISA, (c) any
A-7



--------------------------------------------------------------------------------



application for a funding waiver or an extension of any amortization period
pursuant to section 412 of the Code and (d) a cessation of operations described
in section 4062(e) of ERISA.
“Required Holders” means at any time (i) before the First Closing, the
Purchasers, (ii) on or after the First Closing but before the Second Closing,
the Purchasers of the Series 2020C and Series 2020D and the holders of more than
50% in principal amount of the Series 2020A Bonds and the Series 2020B Bonds and
(iii) on or after the Second Closing, the holders of more than 50% in principal
amount of the Bonds at the time outstanding, (in each case, exclusive of Bonds
then owned by the Company or any of its Affiliates).
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
“Sanctioned Jurisdiction” means, at any time, a country or territory which is
itself subject to or the target of any comprehensive country-wide sanctions
under U.S. Economic Sanctions (as opposed to individual, entity or other
list-based Sanctions) (at the time of this Agreement, the Crimea Region of
Ukraine, Cuba, Iran, North Korea, Sudan and Syria).
“Second Closing” is defined in Section 3.
“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.
“Series 2020A Bonds” is defined in Section 1.
“Series 2020B Bonds” is defined in Section 1.
“Series 2020C Bonds” is defined in Section 1.
“Series 2020D Bonds” is defined in Section 1.
“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or Multiple Employer Plan.
“Source” is defined in Section 6.2.
“Specified Securities” means, with respect to any Person, (a) all preferred
Capital Stock issued by such Person and required by the terms thereof to be
redeemed or for which mandatory sinking fund payments are due, (b) all
securities issued by such Person that contain two distinct components, typically
medium-term debt and a forward contract for the issuance of common stock
A-8



--------------------------------------------------------------------------------



prior to the debt maturity, including such securities commonly referred to by
their tradenames as “FELINE PRIDES”, “PEPS”, “HITS”, “SPACES” and “DECS” and
generally referred to as “equity units” and (c) all other securities issued by
such Person that are similar to those described in the forgoing clauses (a) and
(b).
“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.
“Subsidiary” and “Subsidiaries” means, as to any Person, any other Person in
which such first Person or one or more of its Subsidiaries or such first Person
and one or more of its Subsidiaries owns sufficient equity or voting interests
to enable it or them (as a group) ordinarily, in the absence of contingencies,
to elect a majority of the directors (or Persons performing similar functions)
of such second Person, and any partnership or joint venture if more than a 50%
interest in the profits or capital thereof is owned by such first Person or one
or more of its Subsidiaries or such first Person and one or more of its
Subsidiaries (unless such partnership or joint venture can and does ordinarily
take major business actions without the prior approval of such Person or one or
more of its Subsidiaries). Any reference to a Subsidiary of the Company herein
shall not include a Subsidiary that is inactive, has minimal or no assets and
does not generate revenues. Unless the context otherwise clearly requires, any
reference to a “Subsidiary” is a reference to a Subsidiary of the Company.
“Substitute Purchaser” is defined in Section 15.
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.
“Utility Security Instrument Act” means Title 8, Chapter 261 of the Texas
Business & Commerce Code.






A-9



--------------------------------------------------------------------------------




TEXAS-NEW MEXICO POWER COMPANY
414 Silver Ave. SW
Albuquerque, New Mexico 87102-3289


INFORMATION RELATING TO PURCHASERS





NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND SERIES OF BONDS TO BE
PURCHASED AT EACH CLOSING1st Closing2nd ClosingMETROPOLITAN LIFE
INSURANCE(4/24/2020)(7/15/2020)COMPANY$3,100,000$3,100,000200 Park
Avenue2020-B2020-DNew York, New York 10166













SCHEDULE B
(to Bond Purchase Agreement)



--------------------------------------------------------------------------------












NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND SERIES OF BONDS TO BE
PURCHASED AT EACH CLOSING1st Closing2nd ClosingMETROPOLITAN LIFE
INSURANCE(4/24/2020)(7/15/2020)COMPANY$1,000,000$0200 Park Avenue2020-ANew York,
New York 10166







B-2



--------------------------------------------------------------------------------










NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND SERIES OF BONDS TO BE
PURCHASED AT EACH CLOSING1st Closing2nd ClosingMETROPOLITAN LIFE
INSURANCE(4/24/2020)(7/15/2020)COMPANY$1,000,000$0200 Park Avenue2020-ANew York,
New York 10166







B-3



--------------------------------------------------------------------------------








NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND SERIES OF BONDS TO BE
PURCHASED AT EACH CLOSING1st Closing2nd ClosingMETLIFE INSURANCE
K.K.(4/24/2020)(7/15/2020)1-3, Kioicho, Chiyoda-ku$1,900,000$6,000,000Tokyo,
102-8525 JAPAN2020-B2020-C$1,300,0002020-D







B-4



--------------------------------------------------------------------------------








NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND SERIES OF BONDS TO BE
PURCHASED AT EACH CLOSING1st Closing2nd ClosingMETLIFE REINSURANCE
COMPANY(4/24/2020)(7/15/2020)OF CHARLESTON$4,000,000$4,000,000200 Park
Avenue2020-A2020-CNew York, New York 10166$600,0002020-D







B-5



--------------------------------------------------------------------------------






NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND SERIES OF BONDS TO BE
PURCHASED AT EACH CLOSING1st Closing2nd ClosingBRIGHTHOUSE LIFE
INSURANCE(4/24/2020)(7/15/2020)COMPANY$8,000,000$011225 North community House
Road2020-ACharlotte, NC 28277







B-6



--------------------------------------------------------------------------------










NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND SERIES OF BONDS TO BE
PURCHASED AT EACH CLOSING1st Closing2nd ClosingTHE NORTHWESTERN MUTUAL
LIFE(4/24/2020)(7/15/2020)INSURANCE COMPANY$9,000,000$10,000,000720 East
Wisconsin Avenue2020-A2020-CMilwaukee, WI 53202$5,000,000$9,660,0002020-B2020-D





B-7



--------------------------------------------------------------------------------










NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND SERIES OF BONDS TO BE
PURCHASED AT EACH CLOSING1st Closing2nd ClosingTHE NORTHWESTERN MUTUAL
LIFE(4/24/2020)(7/15/2020)INSURANCE COMPANY FOR ITS GROUP$0$340,000ANNUITY
SEPARATE ACCOUNT2020-A2020-D720 East Wisconsin AvenueMilwaukee, WI 53202





B-8



--------------------------------------------------------------------------------










NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND SERIES OF BONDS TO BE
PURCHASED AT EACH CLOSING1st Closing2nd ClosingTHRIVENT FINANCIAL FOR
LUTHERANS(4/24/2020)(7/15/2020)Attn: Investment
Division-Private$14,000,000$5,000,000Placements2020-A2020-C901 Marquette Avenue,
Suite 2500Minneapolis, MN 55402$15,000,0002020-D





B-9



--------------------------------------------------------------------------------










NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND SERIES OF BONDS TO BE
PURCHASED AT EACH CLOSING1st Closing2nd ClosingMASSACHUSETTS MUTUAL
LIFE(4/24/2020)(7/15/2020)INSURANCE COMPANY$1,800,000$4,300,000c/o Barings
LLC2020-A2020-D300 South Tryon Street - Suite 2500Charlotte, NC
28202$5,100,0002020-B





B-10



--------------------------------------------------------------------------------










NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND SERIES OF BONDS TO BE
PURCHASED AT EACH CLOSING1st Closing2nd ClosingMASSACHUSETTS MUTUAL
LIFE(4/24/2020)(7/15/2020)INSURANCE COMPANY$1,800,000$0c/o Barings LLC2020-A300
South Tryon Street - Suite 2500Charlotte, NC 28202





B-11



--------------------------------------------------------------------------------










NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND SERIES OF BONDS TO BE
PURCHASED AT EACH CLOSING1st Closing2nd ClosingC.M. LIFE INSURANCE
COMPANY(4/24/2020)(7/15/2020)c/o Barings LLC$400,000$700,000300 South Tryon
Street - Suite 25002020-A2020-DCharlotte, NC 28202$900,0002020-B





B-12



--------------------------------------------------------------------------------










NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND SERIES OF BONDS TO BE
PURCHASED AT EACH CLOSING1st Closing2nd ClosingBRIGHTHOUSE LIFE
INSURANCE(4/24/2020)(7/15/2020)COMPANY$10,000,000$0c/o Barings LLC2020-A300
South Tryon Street - Suite 2500Charlotte, NC 28202





B-13



--------------------------------------------------------------------------------










NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND SERIES OF BONDS TO BE
PURCHASED AT EACH CLOSING1st Closing2nd ClosingVOYA RETIREMENT INSURANCE
AND(4/24/2020)(7/15/2020)ANNUITY COMPANY$12,000,000$0c/o Voya Investment
Management Co. LLC2020-A5780 Powers Ferry Road NW, Suite 300Atlanta, GA
30327-4347Attn: Private Placements





B-14



--------------------------------------------------------------------------------










NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND SERIES OF BONDS TO BE
PURCHASED AT EACH CLOSING1st Closing2nd ClosingCVS HEALTH FUTURE FUND 401(K)
PLAN(4/24/2020)(7/15/2020)TRUST$2,000,000$0c/o Voya Investment Management Co.
LLC2020-A5780 Powers Ferry Road NW, Suite 300Atlanta, GA 30327-4347Attn: Private
Placements





B-15



--------------------------------------------------------------------------------








NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND SERIES OF BONDS TO BE
PURCHASED AT EACH CLOSING1st Closing2nd ClosingCOMPSOURCE MUTUAL
INSURANCE(4/24/2020)(7/15/2020)COMPANY$2,000,000$0c/o Voya Investment Management
Co. LLC2020-B5780 Powers Ferry Road NW, Suite 300Atlanta, GA 30327-4347Attn:
Private Placements





B-16



--------------------------------------------------------------------------------










NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND SERIES OF BONDS TO BE
PURCHASED AT EACH CLOSING1st Closing2nd ClosingHSBC LIFE (INTERNATIONAL)
LIMITED(4/24/2020)(7/15/2020)18/F HSBC Centre Tower 1$0$3,870,0001 Sham Mong
Road2020-DKowloonHong Kong





B-17



--------------------------------------------------------------------------------








NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND SERIES OF BONDS TO BE
PURCHASED AT EACH CLOSING1st Closing2nd ClosingHSBC LIFE (INTERNATIONAL)
LIMITED(4/24/2020)(7/15/2020)18/F HSBC Centre Tower 1$0$2,520,0001 Sham Mong
Road2020-DKowloonHong Kong







B-18



--------------------------------------------------------------------------------










NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND SERIES OF BONDS TO BE
PURCHASED AT EACH CLOSING1st Closing2nd ClosingHSBC LIFE (INTERNATIONAL)
LIMITED(4/24/2020)(7/15/2020)18/F HSBC Centre Tower 1$0$850,0001 Sham Mong
Road2020-DKowloonHong Kong







B-19



--------------------------------------------------------------------------------










NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND SERIES OF BONDS TO BE
PURCHASED AT EACH CLOSING1st Closing2nd ClosingHANG SENG INSURANCE
COMPANY(4/24/2020)(7/15/2020)LIMITED$0$5,500,00083 Des Voeux Road
Central2020-DHong Kong







B-20



--------------------------------------------------------------------------------










NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND SERIES OF BONDS TO BE
PURCHASED AT EACH CLOSING1st Closing2nd ClosingHANG SENG INSURANCE
COMPANY(4/24/2020)(7/15/2020)LIMITED$0$490,00083 Des Voeux Road
Central2020-DHong Kong





B-21



--------------------------------------------------------------------------------










NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND SERIES OF BONDS TO BE
PURCHASED AT EACH CLOSING1st Closing2nd ClosingHANG SENG INSURANCE
COMPANY(4/24/2020)(7/15/2020)LIMITED$0$1,770,00083 Des Voeux Road
Central2020-DHong Kong





B-22



--------------------------------------------------------------------------------










NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND SERIES OF BONDS TO BE
PURCHASED AT EACH CLOSING1st Closing2nd ClosingSTATE FARM LIFE INSURANCE
COMPANY(4/24/2020)(7/15/2020)One State Farm Plaza$4,000,000$0Bloomington, IL
617102020-A





B-23



--------------------------------------------------------------------------------










NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND SERIES OF BONDS TO BE
PURCHASED AT EACH CLOSING1st Closing2nd ClosingSTATE FARM MUTUAL
AUTOMOBILE(4/24/2020)(7/15/2020)INSURANCE COMPANY$3,500,000$0One State Farm
Plaza2020-ABloomington, IL 61710





B-24



--------------------------------------------------------------------------------








NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND SERIES OF BONDS TO BE
PURCHASED AT EACH CLOSING1st Closing2nd ClosingSTATE FARM FIRE AND
CASUALTY(4/24/2020)(7/15/2020)COMPANY$2,000,000$0One State Farm
Plaza2020-ABloomington, IL 61710







B-25



--------------------------------------------------------------------------------










NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND SERIES OF BONDS TO BE
PURCHASED AT EACH CLOSING1st Closing2nd ClosingSTATE FARM INSURANCE
COMPANIES(4/24/2020)(7/15/2020)EMPLOYEE RETIREMENT TRUST$1,500,000$0One State
Farm Plaza2020-ABloomington, IL 61710





B-26



--------------------------------------------------------------------------------










NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND SERIES OF BONDS TO BE
PURCHASED AT EACH CLOSING1st Closing2nd ClosingCMFG LIFE INSURANCE
COMPANY(4/24/2020)(7/15/2020)c/o Members Capital Advisors, Inc.$4,000,000$05910
Mineral Point Road2020-AMadison WI 53705-4456





B-27



--------------------------------------------------------------------------------










NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND SERIES OF BONDS TO BE
PURCHASED AT EACH CLOSING1st Closing2nd ClosingCMFG LIFE INSURANCE
COMPANY(4/24/2020)(7/15/2020)c/o Members Capital Advisors, Inc.$1,000,000$05910
Mineral Point Road2020-AMadison WI 53705-4456





B-28



--------------------------------------------------------------------------------










NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND SERIES OF BONDS TO BE
PURCHASED AT EACH CLOSING1st Closing2nd ClosingCUMIS INSURANCE SOCIETY,
INC.(4/24/2020)(7/15/2020)c/o Members Capital Advisors, Inc.$2,000,000$05910
Mineral Point Road2020-AMadison WI 53705-4456





B-29



--------------------------------------------------------------------------------










NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND SERIES OF BONDS TO BE
PURCHASED AT EACH CLOSING1st Closing2nd ClosingJOHN HANCOCK LIFE
INSURANCE(4/24/2020)(7/15/2020)COMPANY (U.S.A.)$5,000,000$0197 Clarendon
Street2020-BBoston, MA 02116





B-30



--------------------------------------------------------------------------------










NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND SERIES OF BONDS TO BE
PURCHASED AT EACH CLOSING1st Closing2nd ClosingSTANDARD INSURANCE
COMPANY(4/24/2020)(7/15/2020)1100 SW Sixth Avenue, P14B$2,000,000$0Portland, OR
972042020-A$2,000,0002020-B





B-31



--------------------------------------------------------------------------------




Form of [Twelfth]/[Thirteenth] Supplemental Indenture
___________________________________________________________________________
___________________________________________________________________________


TEXAS-NEW MEXICO POWER COMPANY


To
MUFG UNION BANK, N.A.,
as Trustee


_______________________________________


[TWELFTH]/[THIRTEENTH] SUPPLEMENTAL INDENTURE
dated as of [April 24, 2020]/[July 15, 2020]


Supplemental to the First Mortgage Indenture
dated as of March 23, 2009
(file no.:  09-0007931211)


Establishing two series of Securities designated


[2.73% FIRST MORTGAGE BONDS, DUE APRIL 24, 2030, SERIES 2020A
3.36% FIRST MORTGAGE BONDS, DUE APRIL 24, 2050, SERIES 2020B]/
[2.93% FIRST MORTGAGE BONDS, DUE JULY 15, 2035, SERIES 2020C
3.36% FIRST MORTGAGE BONDS, DUE JULY 15, 2050, SERIES 2020D]


___________________________________________________________________________
___________________________________________________________________________




THIS INSTRUMENT GRANTS A SECURITY INTEREST BY A UTILITY


THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS


SCHEDULE C
(to Bond Purchase Agreement)



--------------------------------------------------------------------------------



Address of Debtor:
Texas-New Mexico Power Company
Attention: Treasurer
414 Silver Ave. SW, MS 0905
Albuquerque, New Mexico 87102-3289






Address of Secured Party:
MUFG Union Bank, N.A., as Trustee
445 South Figueroa Street, Suite 401
Los Angeles, California 90071
Attention: Corporate Trust Services










42142821

--------------------------------------------------------------------------------




[TWELFTH]/[THIRTEENTH] SUPPLEMENTAL INDENTURE, dated as of [April 24,
2020]/[July 15, 2020], between TEXAS-NEW MEXICO POWER COMPANY, a corporation
organized and existing under the laws of the State of Texas (the “Company”), and
MUFG UNION BANK, N.A. (formerly known as Union Bank, N.A.), a national banking
association organized and existing under the laws of the United States
(successor as trustee to The Bank of New York Mellon Trust Company, N.A.), as
Trustee under the Indenture hereinafter referred to (the “Trustee”).
RECITALS OF THE COMPANY
WHEREAS, the Company has heretofore executed and delivered to the Trustee a
First Mortgage Indenture dated as of March 23, 2009 (the “Original Indenture”),
providing for the issuance by the Company from time to time of its bonds, notes
or other evidence of indebtedness to be issued in one or more series (in the
Original Indenture and herein called the “Securities”) and to provide security
for the payment of the principal of and premium, if any, and interest, if any,
on the Securities and the performance and observance of the other obligations of
the Company thereunder; and
WHEREAS, the Company has also heretofore executed and delivered to the Trustee a
First Supplemental Indenture, dated as of March 23, 2009, a Second Supplemental
Indenture, dated as of March 25, 2009, a Third Supplemental Indenture, dated as
of April 30, 2009, as amended by a First Amendment, dated as of December 16,
2010, a Fourth Supplemental Indenture, dated as of September 30, 2011, a Fifth
Supplemental Indenture, dated as of April 3, 2013, a Sixth Supplemental
Indenture, dated as of June 27, 2014, a Seventh Supplemental Indenture, dated as
of February 10, 2016, an Eighth Supplemental Indenture, dated as of August 24,
2017, a Ninth Supplemental Indenture, dated as of June 28, 2018, a Tenth
Supplemental Indenture, dated March 29, 2019, [and] an Eleventh Supplemental
dated as of July 1, 2019, [and a Twelfth Supplemental Indenture dated as of
April 24, 2020,] each such supplemental indenture being between the Company and
the Trustee, each providing for the establishment of the terms of a series of
Securities (the Original Indenture, as supplemented by said First Supplemental
Indenture, said Second Supplemental Indenture, said Third Supplemental Indenture
(as amended), said Fourth Supplemental Indenture, said Fifth Supplemental
Indenture and said Sixth Supplemental Indenture, as supplemented and amended by
said Seventh Supplemental Indenture and as supplemented by said Eighth
Supplemental Indenture and, as supplemented and amended by said Ninth
Supplemental Indenture, said Tenth Supplemental Indenture, [and] said Eleventh
Supplemental Indenture, [and said Twelfth Supplemental Indenture,] the
“Indenture”); and
WHEREAS, on June 1, 2011, MUFG Union Bank, N.A. (under its then name, Union
Bank, N.A.) succeeded to The Bank of New York Mellon Trust Company, N.A., as
Trustee under the Indenture; and
WHEREAS, the Company, in the exercise of the power and authority conferred upon
and reserved to it under the provisions of the Indenture and pursuant to
appropriate resolutions of the Board of Directors, has duly determined to make,
execute and deliver to the Trustee this [Twelfth]/[Thirteenth] Supplemental
Indenture to the Indenture as permitted by Sections 2.01, 3.01 and 14.01 of the
Original Indenture in order to establish the form and terms of, and to provide
for the creation and issuance of, two new series of Securities under the
Indenture to be known as its



--------------------------------------------------------------------------------



[(i) “2.73% First Mortgage Bonds, due April 24, 2030, Series 2020A” in an
aggregate principal amount of $85,000,000 (the “2020A Bonds”) and (ii) “3.36%
First Mortgage Bonds, due April 24, 2050, Series 2020B” in an aggregate
principal amount of $25,000,000 (the “2020B Bonds” and together with the 2020A
Bonds, the “2020 Bonds”);]/[(i) “2.93% First Mortgage Bonds, due July 15, 2035,
Series 2020C” in an aggregate principal amount of $25,000,000 (the “2020C
Bonds”) and (ii) “3.36% First Mortgage Bonds, due July 15, 2050, Series 2020D”
in an aggregate principal amount of $50,000,000 (the “2020D Bonds” and together
with the 2020C Bonds, the “2020 Bonds”)]; and
WHEREAS, all things necessary to make the 2020 Bonds, when executed by the
Company and authenticated and delivered by the Trustee or any Authenticating
Agent and issued upon the terms and subject to the conditions hereinafter and in
the Indenture set forth, the valid, binding and legal obligations of the Company
and to make this [Twelfth]/[Thirteenth] Supplemental Indenture a valid, binding
and legal agreement of the Company, have been done.
NOW, THEREFORE, THIS [TWELFTH]/[THIRTEENTH] SUPPLEMENTAL INDENTURE WITNESSETH
that, in order to establish the terms of the 2020 Bonds and for and in
consideration of the premises and of the covenants contained in the Indenture
and in this [Twelfth]/[Thirteenth] Supplemental Indenture and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, intending to be legally bound, it is mutually covenanted and
agreed as follows:
ARTICLE ONE


DEFINITIONS


Section 1.01 Certain Definitions. Each capitalized term that is used herein and
is defined in the Original Indenture shall have the meaning specified in the
Original Indenture unless such term is otherwise defined in this
[Twelfth]/[Thirteenth] Supplemental Indenture. Unless the context otherwise
requires, any reference herein to a “Section” or an “Exhibit” means a Section
of, or an Exhibit to, this [Twelfth]/[Thirteenth] Supplemental Indenture, as the
case may be. The words “herein,” “hereof” and “hereunder” and words of similar
import refer to this [Twelfth]/[Thirteenth] Supplemental Indenture as a whole
and not to any particular Article, Section or other subdivision.
The following terms have the meanings given to them in this Article One and, for
purposes of this [Twelfth]/[Thirteenth] Supplemental Indenture, such meanings
shall supersede and replace the meanings given them, if any, in the Original
Indenture:
Certain terms, used principally in Article Two, are defined in that Article.
[“2020A Coupon Rate” is defined in Section 2.02 hereof.
“2020B Coupon Rate” is defined in Section 2.02 hereof.]/
[“2020C Coupon Rate” is defined in Section 2.02 hereof.


2



--------------------------------------------------------------------------------



“2020D Coupon Rate” is defined in Section 2.02 hereof.]
“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person, entity
or organization that is blocked or a target of sanctions that have been imposed
under U.S. Economic Sanctions Laws, or (c) a Person that is an agent, department
or instrumentality of, or otherwise beneficially owned fifty percent (50%) or
more by, controlled by or acting on behalf of, directly or indirectly, any one
or more Person(s), entity or organization described in clause (a) or (b) or a
Sanctioned Jurisdiction.
“Bond Repurchase Amount” is defined in Section 2.07 hereof.
“Bond Repurchase Requirement” is defined in Section 2.07 hereof.
“Capital Stock” means (a) in the case of a corporation, all classes of capital
stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person; including, in each case, all
warrants, rights or options to purchase any of the foregoing.
“Change in Control” means the occurrence of any of the following: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all Capital Stock that such person or group has the
right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of twenty-five percent (25%) of the Capital Stock of the Parent
entitled to vote for members of the board of directors or equivalent governing
body of the Parent on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); (b) during any period of twenty-four (24) consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of the Parent cease to be composed of individuals (i) who were members of
that board or equivalent governing body on the first day of such period, (ii)
whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body; (c) any Person or two or
more Persons acting in concert shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation
thereof, will result in its or their acquisition of the power to exercise,
directly or indirectly, a controlling influence over the management or policies
of the Parent, or control over the Voting Stock of the Parent on a fully-diluted
basis (and taking into account all such Voting Stock that such Person or group
has the right to acquire pursuant to any option right) representing twenty-five
percent (25%) or more of the
3



--------------------------------------------------------------------------------



combined voting power of such Voting Stock; or (d) the Parent shall cease to
own, directly or indirectly, and free and clear of all Liens or other
encumbrances (other than any Lien in favor of the administrative agent for the
benefit of the lenders under any Material Credit Facility (as it may be amended,
restated, supplemented, refinanced or otherwise modified from time to time)
securing Indebtedness thereunder), at least one-hundred percent (100%) of the
outstanding Voting Stock of the Company on a fully diluted basis.
“Change in Control Notice” is defined in Section 2.06(a) hereof.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Consolidated Capitalization” means, with respect to any Person, the sum of (a)
all of the shareholders’ equity or net worth of such Person and its
Subsidiaries, as determined in accordance with GAAP plus (b) Consolidated
Indebtedness of such Person and its Subsidiaries plus (c) the outstanding
principal amount of Preferred Stock plus (d) seventy-five percent (75%) of the
outstanding principal amount of Specified Securities of such Person and its
Subsidiaries.
“Consolidated Indebtedness” means, as of any date of determination, with respect
to any Person and its Subsidiaries on a consolidated basis, an amount equal to
(a) all Indebtedness of such Person and its Subsidiaries as of such date minus
(b) the outstanding principal amount of stranded cost securitization bonds of
such Person and its Subsidiaries minus (c) an amount equal to the lesser of (i)
seventy-five percent (75%) of the outstanding principal amount of Specified
Securities of such Person and its Subsidiaries and (ii) ten percent (10%) of
Consolidated Capitalization (calculated assuming clause (i) above is
applicable).
“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person with respect to any Indebtedness, liability or
other obligation (the “primary obligation”) of another Person (the “primary
obligor”), whether or not contingent, (a) to purchase, repurchase or otherwise
acquire such primary obligation or any property constituting direct or indirect
security therefor, (b) to advance or provide funds (i) for the payment or
discharge or any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, (c) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor in respect thereof to make payment of such
primary obligation or (d) otherwise to assure or hold harmless the owner of any
such primary obligation against loss or failure or inability to perform in
respect thereof; provided, however, that, with respect to the Company and its
Subsidiaries, the term Contingent Obligation shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Contingent Obligation of any Person shall be deemed to be an amount equal to the
maximum amount of such Person’s liability with respect to the stated or
determinable amount of the primary obligation for which such Contingent
Obligation is incurred or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder).
“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company,
4



--------------------------------------------------------------------------------



such parent company and its Controlled Affiliates. As used in this definition,
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Corporate Trust Office” has the meaning given to it in the Original Indenture
and for the purposes of such term in the Indenture and this
[Twelfth]/[Thirteenth] Supplemental Indenture, the principal corporate trust
office of the Trustee is 445 South Figueroa Street Suite 401, Los Angeles,
California 90071 unless and until the Trustee shall have designated such other
address as contemplated by such term.
“Coupon Rate” means, in each case, [the 2020A Coupon Rate for the 2020A Bonds
and the 2020B Coupon Rate for the 2020B Bonds]/[ the 2020C Coupon Rate for the
2020C Bonds and the 2020D Coupon Rate for the 2020D Bonds].
“Default Rate” means, with respect to any series of Bonds, as of any date, that
rate of interest that is the greater of (i) two percent (2%) per annum above the
Coupon Rate for such series of Bonds or (ii) two percent (2%) over the rate of
interest publicly announced from time to time by MUFG Union Bank, N.A. in Los
Angeles, California as its “base” or “prime” rate, as in effect on such date.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
“ERISA Event” means, with respect to the Company: (a) a Reportable Event with
respect to a Plan or a Multiemployer Plan, (b) a complete or partial withdrawal
by the Company or any ERISA Affiliate from a Multiemployer Plan, or the receipt
by the Company or any ERISA Affiliate of notice from a Multiemployer Plan that
it is in insolvency pursuant to section 4245 of ERISA or that it intends to
terminate or has terminated under section 4041A of ERISA, (c) the distribution
by the Company or any ERISA Affiliate under section 4041 or 4041A of ERISA of a
notice of intent to terminate any Single Employer Plan or the taking of any
action to terminate any Single Employer Plan, (d) the commencement of
proceedings by the PBGC under section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Single Employer Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from any Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan, (e) the institution of a proceeding by any fiduciary of any
Multiemployer Plan against the Company or any ERISA Affiliate to enforce section
515 of ERISA, which is not dismissed within thirty (30) days, (f) the imposition
upon the Company or any ERISA Affiliate of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under section 4007 of
ERISA, or the imposition or threatened imposition of any Lien upon any assets of
the Company or any ERISA Affiliate as a result of any alleged failure to comply
with the Code or ERISA in respect of any Single Employer Plan, (g) the engaging
in or otherwise becoming liable for a nonexempt Prohibited Transaction by the
Company or any ERISA Affiliate, (h) a violation of the applicable requirements
of section 404 or 405 of ERISA or the exclusive benefit rule under section
401(a) of
5



--------------------------------------------------------------------------------



the Code by any fiduciary of any Single Employer Plan for which the Company or
any ERISA Affiliate may be directly or indirectly liable, (i) the granting of a
security interest in connection with the amendment of a Single Employer Plan or
(j) the withdrawal of the Company or any ERISA Affiliate from a Multiple
Employer Plan during a plan year in which it was a substantial employer (as such
term is defined in section 4001(a)(2) of ERISA), or the termination of a
Multiple Employer Plan.
“FATCA” means Foreign Account Tax Compliance Act.
“Fiscal Quarter” means each of the calendar quarters ending as of the last day
of each March, June, September and December.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America, and, notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification Topic No. 825-10-25
– Fair Value Option, International Accounting Standard 39 – Financial
Instruments: Recognition and Measurement (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined
therein.”
“Hedging Agreements” means, collectively, interest rate protection agreements,
equity index agreements, foreign currency exchange agreements, option agreements
or other interest or exchange rate or commodity price hedging agreements (other
than forward contracts for the delivery of power or gas written by the Company
to its jurisdictional and wholesale customers in the ordinary course of
business).
“Indebtedness” means, with respect to any Person (without duplication), (a) all
indebtedness and obligations of such Person for borrowed money or in respect of
loans or advances of any kind, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments, (c) all reimbursement
obligations of such Person with respect to surety bonds, letters of credit and
bankers’ acceptance (in each case, whether or not drawn or matured and in the
stated amount thereof), (d) all obligations of such Person to pay for the
deferred purchase price of property or services, (e) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person, (f) all obligations of such Person
as lessee under leases that are or are required to be, in accordance with GAAP,
recorded as capital leases, to the extent such obligations are required to be so
recorded, (g) the net termination obligations of such Person under any Hedging
Agreements, calculated as of any date as if such agreement or arrangement were
terminated as of such date in accordance with the applicable rules under GAAP,
(h) all Contingent Obligations of such Person, (i) all obligations and
liabilities of such Person incurred in connection with any transaction or series
of transactions providing for the financing of assets through one or more
securitizations or in connection with, or pursuant to, any synthetic lease or
similar off-balance sheet financing, (j) the aggregate amount of uncollected
accounts receivable of such Person subject at the time of determination to a
sale of receivables (or similar transaction) to the extent such transaction is
effected with recourse to such Person (whether or not such transaction would be
reflected on the balance sheet of such Person in accordance with
6



--------------------------------------------------------------------------------



GAAP), (k) all Specified Securities and (l) all indebtedness referred to in
clauses (a) through (k) above secured by any Lien on any property or asset owned
or held by such Person regardless of whether the indebtedness secured thereby
shall have been assumed by such Person or is nonrecourse to the credit of such
Person.
“Interest Payment Date” is defined in Section 2.02 hereof.
“Institutional Investor” means (a) any Holder of a 2020 Bond on the date hereof,
(b) any Holder of a 2020 Bond holding (together with one or more of its
affiliates) more than 5% of the aggregate principal amount of the 2020 Bonds
then outstanding, (c) any bank, trust company, savings and loan association or
other financial institution, any pension plan, any investment company, any
insurance company, any broker or dealer, or any other similar financial
institution or entity, regardless of legal form, and (d) any Related Fund of any
Holder of any 2020 Bond.
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or capital lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its obligations under the Indenture and the 2020 Bonds, or (c) the validity or
enforceability of the Indenture and the 2020 Bonds.
“Material Credit Facility” means, as to the Company and its Subsidiaries,
Article 1.the $75,000,000 Third Amended and Restated Credit Agreement among the
Company, certain lenders identified therein and certain agents identified
therein dated as of September 25, 2017 including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancing thereof (the
“Credit Agreement”); and
(i)any other agreement(s) creating or evidencing indebtedness for borrowed
money, entered into on or after April 24, 2020, by the Company or any Subsidiary
of the Company, or in respect of which the Company or any Subsidiary of the
Company is an obligor or otherwise provides a guarantee or other credit support
(“Credit Facility”), in a principal amount outstanding or available for
borrowing equal to or greater than $60,000,000 (or the equivalent of such amount
in the relevant currency of payment, determined as of the date of the closing of
such facility based on the exchange rate of such other currency); and if no
Credit Facility or Credit Facilities equal or exceed such amounts, then the
largest Credit Facility shall be deemed to be a Material Credit Facility.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
“Multiple Employer Plan” means, with respect to the Company, a Single Employer
Plan to which the Company or any ERISA Affiliate and at least one employer other
than the Company or any ERISA Affiliate are contributing sponsors.
7



--------------------------------------------------------------------------------



“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Parent” means PNM Resources, Inc., a New Mexico corporation, together with its
successors.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
“Preferred Stock” means, with respect to any Person, all preferred Capital Stock
issued by such Person in which the terms thereof do not require such Capital
Stock to be redeemed or to make mandatory sinking fund payments.
“Proposed Prepayment Date” is defined in Section 2.06(b) hereof.
“Regular Record Date” is defined in Section 2.02 hereof.
“Related Fund” means, with respect to any Holder of any 2020 Bond, any fund or
entity that (i) invests in securities or bank loans, and (ii) is advised or
managed by such Holder, the same investment advisor as such Holder or by an
Affiliate of such Holder or such investment advisor.
“Responsible Officer of the Company” means any Senior Financial Officer and any
other officer of the Company with responsibility for the administration of the
relevant portion of the matters set forth in the Indenture as supplemented and
amended.
“Restrictive Legend” means the legend set forth on the form of the First
Mortgage Bonds in Exhibit A hereto.
“Rule 144” means Rule 144 (or any successor rule) under the Securities Act.
“Sanctioned Jurisdiction” means, at any time, a country or territory which is
itself subject to or the target of any comprehensive country-wide sanctions
under U.S. Economic Sanctions (as opposed to individual, entity or other
list-based Sanctions) (at the time of this Agreement, the Crimea Region of
Ukraine, Cuba, Iran, North Korea, Sudan and Syria).
“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.


8



--------------------------------------------------------------------------------



“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.
“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or Multiple Employer Plan.
“Special Record Date” is defined in Section 2.02 hereof.
“Specified Prior Supplements” means (i) the Sixth Supplemental Indenture dated
as of June 27, 2014, (ii) the Seventh Supplemental Indenture, dated as of
February 10, 2016 and (iii) the Eighth Supplemental Indenture, dated as of
August 24, 2017; each among the Company and the Trustee and pursuant to the
Original Indenture.
“Specified Securities” means, with respect to any Person, (a) all preferred
Capital Stock issued by such Person and required by the terms thereof to be
redeemed or for which mandatory sinking fund payments are due, (b) all
securities issued by such Person that contain two distinct components, typically
medium-term debt and a forward contract for the issuance of common stock prior
to the debt maturity, including such securities commonly referred to by their
tradenames as “FELINE PRIDES”, “PEPS”, “HITS”, “SPACES” and “DECS” and generally
referred to as “equity units” and (c) all other securities issued by such Person
that are similar to those described in the forgoing clauses (a) and (b).
“Subsidiary” and “Subsidiaries” means, as to any Person, any other Person in
which such first Person or one or more of its Subsidiaries or such first Person
and one or more of its Subsidiaries owns sufficient equity or voting interests
to enable it or them (as a group) ordinarily, in the absence of contingencies,
to elect a majority of the directors (or Persons performing similar functions)
of such second Person, and any partnership or joint venture if more than a fifty
percent (50%) interest in the profits or capital thereof is owned by such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries (unless such partnership or joint venture can and does
ordinarily take major business actions without the prior approval of such Person
or one or more of its Subsidiaries). Any reference to a Subsidiary of the
Company herein shall not include a Subsidiary that is inactive, has minimal or
no assets and does not generate revenues. Unless the context otherwise clearly
requires, any reference to a “Subsidiary” is a reference to a Subsidiary of the
Company.
“TBCC” is defined in Section 4.01 hereof.
“Total Assets” means all assets of the Company and its Subsidiaries as shown on
its most recent quarterly consolidated balance sheet, as determined in
accordance with GAAP.
“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.


9



--------------------------------------------------------------------------------



“Voting Stock” means the Capital Stock of a Person that is then outstanding and
normally entitled to vote in the election of directors and other securities of
such Person convertible into or exercisable for such Capital Stock (whether or
not such securities are then currently convertible or exercisable).
ARTICLE TWO


TITLE, FORM AND TERMS OF THE 2020 BONDS


Section 2.01 Title of the First Mortgage Bonds. This [Twelfth]/[Thirteenth]
Supplemental Indenture hereby creates: [(a) a series of Securities designated as
the “2.73% First Mortgage Bonds, due April 24, 2030, Series 2020A” and (b) a
series of Securities designated as the “3.36% First Mortgage Bonds, due April
24, 2050, Series 2020B”]/[(a) a series of Securities designated as the “2.93%
First Mortgage Bonds, due July 15, 2035, Series 2020C” and (b) a series of
Securities designated as the “3.36% First Mortgage Bonds, due July 15, 2050,
Series 2020D”]. The 2020 Bonds shall be executed, authenticated and delivered in
accordance with the provisions of, and, except as hereinafter provided, shall in
all respects be subject to all of the terms, conditions and covenants of, the
Indenture as supplemented by this [Twelfth]/[Thirteenth] Supplemental Indenture.
For purposes of the Indenture, [(i) the Series 2020A Bonds shall constitute a
single series of Securities and (subject to the limitations set forth in Article
IV of the Original Indenture) shall be issued in an aggregate principal amount
of $85,000,000 and (ii) the Series 2020B Bonds shall constitute a single series
of Securities and (subject to the limitations set forth in Article IV of the
Original Indenture) shall be issued in an aggregate principal amount of
$25,000,000]/[(i) the Series 2020C Bonds shall constitute a single series of
Securities and (subject to the limitations set forth in Article IV of the
Original Indenture) shall be issued in an aggregate principal amount of
$25,000,000 and (ii) the Series 2020D Bonds shall constitute a single series of
Securities and (subject to the limitations set forth in Article IV of the
Original Indenture) shall be issued in an aggregate principal amount of
$50,000,000].


Section 2.02 Form and Terms of the 2020 Bonds. The form and terms of the 2020
Bonds pursuant to the authority granted by this [Twelfth]/[Thirteenth]
Supplemental Indenture in accordance with Sections 2.01 and 3.01 of the Original
Indenture are set forth herein. The 2020 Bonds shall be issued in registered
form without coupons in the denominations of $100,000 and integral multiples of
$1,000, appropriately numbered and substantially in the form set forth [in
Exhibit A1 hereto for the 2020A Bonds and Exhibit A2 hereto for the 2020B
Bonds]/[Exhibit A1 for the 2020C Bonds and Exhibit A2 for the 2020D Bonds]. The
terms of the 2020 Bonds contained in the form thereof set forth in Exhibits A1
and A2 hereto are hereby incorporated herein by reference and made a part hereof
as if set forth in full herein.
[The 2020A Bonds shall mature on April 24, 2030 and shall bear interest at the
rate of 2.73% per annum (the “2020A Coupon Rate”) from April 24, 2020 through
Maturity, payable semi-annually on the 15th day of April and the 15th day of
October in each year, commencing October 15, 2020, and on the Maturity Date
(each such April 15, October 15 and Maturity Date, hereinafter called an
“Interest Payment Date”) until the principal thereof is paid or made available
for payment.


10



--------------------------------------------------------------------------------



The 2020B Bonds shall mature on April 24, 2050 and shall bear interest at the
rate of 3.36% per annum (the “2020B Coupon Rate”) from April 24, 2020 through
Maturity, payable semi-annually on the 15th day of April and the 15th day of
October in each year, commencing October 15, 2020, and on the Maturity Date
(each such April 15, October 15 and Maturity Date, hereinafter called an
“Interest Payment Date”) until the principal thereof is paid or made available
for payment.]/
[The 2020C Bonds shall mature on July 15, 2035 and shall bear interest at the
rate of 2.93% per annum (the “2020B Coupon Rate”) from July 15, 2020 through
Maturity, payable semi-annually on the 15th day of April and the 15th day of
October in each year, commencing October 15, 2020, and on the Maturity Date
(each such April 15, October 15 and Maturity Date, hereinafter called an
“Interest Payment Date”) until the principal thereof is paid or made available
for payment.
The 2020D Bonds shall mature on July 15, 2050 and shall bear interest at the
rate of 3.36% per annum (the “2020D Coupon Rate”) from July 15, 2020 through
Maturity, payable semi-annually on the 15th day of April and the 15th day of
October in each year, commencing October 15, 2020, and on the Maturity Date
(each such April 15, October 15 and Maturity Date, hereinafter called an
“Interest Payment Date”) until the principal thereof is paid or made available
for payment.]
If any Interest Payment Date falls on a day that is not a Business Day, the
Interest Payment Date will be the next succeeding Business Day (and no interest
or other payment shall be payable in respect of any such delay, provided that
any payment of principal of or Make-Whole Amount on any 2020 Bond (including
principal due upon Maturity) that is due on a date that is not a Business Day
shall be due and payable on the next succeeding Business Day and shall include
the additional days elapsed in the computation of interest payable at such next
succeeding Business Day). Interest will be computed on the basis of a 360-day
year consisting of twelve 30-day months.
The 2020 Bonds shall be payable as to principal, Make-Whole Amount, if any, and
interest (including interest on overdue principal and on overdue installments of
interest to the extent lawful) in any coin or currency of the United States of
America which at the time of payment is legal tender for public and private
debts, and shall be payable as provided for in the Indenture.
To the extent lawful, the Company shall pay interest on overdue principal and
Make-Whole Amount, if any, at the Default Rate (instead of the Coupon Rate),
from the day any such payment was due until the amount is paid or made available
for payment and it shall pay interest on overdue installments of interest at the
Default Rate (instead of the Coupon Rate) from the applicable Interest Payment
Date until such interest is paid or made available for payment.
The interest so payable on any Interest Payment Date shall be paid to the
Persons in whose names the 2020 Bonds are registered at the close of business on
the regular record date for such Interest Payment Date, which shall be the
fifteenth (15th) day of the month immediately preceding the month in which such
Interest Payment Date occurs (hereinafter called a “Regular Record Date”);
except that if the Company shall default in the payment of any interest due on
such Interest Payment Date, the Company may elect to make payment of any
Defaulted Interest to the Persons in whose names the Securities of such series
(or their respective Predecessor Securities) are
11



--------------------------------------------------------------------------------



registered at the close of business on a date (herein called a “Special Record
Date”) established to determine the Holders of record who will receive such
Defaulted Interest (which shall be fixed in accordance with Section 3.07 of the
Original Indenture), which Special Record Date shall not be more than fifteen
(15) days or less than ten (10) days prior to the date proposed by the Company
for payment of such Defaulted Interest.
Section 2.03 Optional Prepayments with Make-Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, the 2020 Bonds of any series, in an amount not less than
ten percent (10%) of the aggregate principal amount of the 2020 Bonds of such
series to be prepaid then outstanding in the case of a partial prepayment, at
one-hundred percent (100%) of the principal amount so prepaid, together with
accrued and unpaid interest thereon, and the Make-Whole Amount determined for
the prepayment date with respect to such principal amount. The Company will give
each Holder of the 2020 Bonds of the series being prepaid written notice, with a
copy to the Trustee, of each optional prepayment under this Section 2.03 not
less than ten (10) days and not more than sixty (60) days prior to the date
fixed for such prepayment unless the Company and the Holders of more than fifty
percent (50%) of the principal amount of the 2020 Bonds of the series being
prepaid then outstanding agree in writing to another time period. Each such
notice shall specify such date (which shall be a Business Day), the aggregate
principal amount of the 2020 Bonds of each series to be prepaid on such date,
the principal amount of each 2020 Bond of such series held by such Holder to be
prepaid (determined in accordance with Section 2.03(a)), and the interest to be
paid on the prepayment date with respect to such principal amount being prepaid,
and shall be accompanied by a certificate of a Senior Financial Officer as to
the estimated Make-Whole Amount with respect to each series of 2020 Bonds to be
prepaid due in connection with such prepayment (calculated as if the date of
such notice were the date of the prepayment), setting forth the details of such
computation. Two (2) Business Days prior to such prepayment, the Company shall
deliver to each Holder of Bonds a certificate of a Senior Financial Officer
specifying the calculation of such Make-Whole Amount as of the specified
prepayment date. Notwithstanding anything contained in this Section 2.03, if and
so long as any Event of Default or Bond Repurchase Event shall have occurred and
be continuing, any partial prepayment of the 2020 Bonds by series shall be
allocated among all of the 2020 Bonds of all series of 2020 Bonds at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof.
(a) Allocation of Partial Prepayments. In the case of each partial prepayment of
the 2020 Bonds pursuant to Section 2.03, the principal amount of the series of
2020 Bonds to be prepaid shall be allocated among all of the 2020 Bonds of such
series at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof not theretofore called for
prepayment, after giving effect to minimum authorized denominations of $100,000.
(b) Maturity; Surrender, Etc. In the case of each optional prepayment of 2020
Bonds pursuant to this Section 2.03, the principal amount of each 2020 Bond to
be prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with interest on such principal amount accrued to such date
and the applicable Make-Whole Amount, if any. From and after such date, unless
the Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any 2020 Bond paid or prepaid in
full shall be
12



--------------------------------------------------------------------------------



surrendered to the Company and cancelled and shall not be reissued, and no 2020
Bond shall be issued in lieu of any prepaid principal amount of any 2020 Bond.
Section 2.04 Purchase of Bonds. The Company will not and will not permit any
Subsidiary of the Company to purchase, redeem, prepay or otherwise acquire,
directly or indirectly, any of the outstanding 2020 Bonds of any series except
(a) upon the payment or prepayment of the 2020 Bonds of such series in
accordance with this [Twelfth]/[Thirteenth] Supplemental Indenture and the 2020
Bonds or (b) pursuant to an offer to purchase made by the Company or a
Subsidiary of the Company pro rata to the Holders of all 2020 Bonds of such
series at the time outstanding upon the same terms and conditions. Any such
offer shall provide each Holder with sufficient information to enable it to make
an informed decision with respect to such offer, and shall remain open for at
least ten (10) Business Days. If the Holders of more than fifty percent (50%) of
the principal amount of the 2020 Bonds of the applicable series then outstanding
accept such offer, the Company shall promptly notify the remaining Holders of
such series of 2020 Bonds of such fact and the expiration date for the
acceptance by Holders of such series of 2020 Bonds of such offer shall be
extended by the number of days necessary to give each such remaining Holder at
least five (5) Business Days from its receipt of such notice to accept such
offer. The Company will promptly cancel all 2020 Bonds acquired by it or any
Subsidiary of the Company pursuant to any payment, prepayment or purchase of
2020 Bonds pursuant to this [Twelfth]/[Thirteenth] Supplemental Indenture and no
2020 Bonds may be issued in substitution or exchange for any such 2020 Bonds.
Notwithstanding anything contained in this Section 2.04, if and so long as any
Event of Default or Bond Repurchase Event shall have occurred and be continuing,
any partial prepayment of the 2020 Bonds by series shall be allocated among all
of the 2020 Bonds of all series of 2020 Bonds at the time outstanding in
proportion, as nearly as practicable, to the respective unpaid principal amounts
thereof.
Section 2.05 Make-Whole Amount.
“Make-Whole Amount” means, with respect to any 2020 Bond, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such 2020 Bond over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero; provided further that the Make-Whole Amount shall equal zero with respect
to the relevant series of 2020 Bonds if such prepayment occurs [(i) on or after
the date which is ninety (90) days prior to the Maturity Date of the 2020A Bonds
or (ii) on or after the date which is one hundred and eighty (180) days prior to
the Maturity Date of the 2020B Bonds]/[(i) on or after the date which is ninety
(90) days prior to the applicable Maturity Dates of the 2020C Bonds or (ii) on
or after the date which is one hundred and eighty (180) days prior to the
Maturity Date of the 2020D Bonds]. For the purposes of determining the
Make-Whole Amount, the following terms have the following meanings:
“Called Principal” means, with respect to any 2020 Bond, the principal of such
2020 Bond that is to be prepaid pursuant to Section 2.03 or Section 2.07 or is
declared to be due and payable pursuant to Section 10.02 of the Original
Indenture.
“Discounted Value” means, with respect to the Called Principal of any 2020 Bond,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such
13



--------------------------------------------------------------------------------



Called Principal, in accordance with accepted financial practice and at a
discount factor (applied on the same periodic basis as that on which interest on
the 2020 Bonds is payable) equal to the Reinvestment Yield with respect to such
Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any 2020
Bond, 0.50% over the yield to maturity implied by the yield(s) reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on-the-run U.S.
Treasury securities (“Reported”) having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date. If there are
no such U.S. Treasury securities Reported having a maturity equal to such
Remaining Average Life, then such implied yield to maturity will be determined
by (a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between the yields Reported for the applicable most recently issued actively
traded on-the-run U.S. Treasury securities with the maturities (1) closest to
and greater than such Remaining Average Life and (2) closest to and less than
such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the 2020 Bond.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any 2020 Bond, 0.50% over the
yield to maturity implied by the U.S. Treasury constant maturity yields
reported, for the latest day for which such yields have been so reported as of
the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable 2020 Bond.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any 2020 Bond, all payments of such Called Principal and interest thereon that
would be due after the Settlement Date with respect to such Called Principal if
no payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the 2020 Bonds, then the amount of the next succeeding
14



--------------------------------------------------------------------------------



scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 2.03 or Section 2.07 or is declared to be due and payable pursuant to
Section 10.02 of the Original Indenture.
“Settlement Date” means, with respect to the Called Principal of any 2020 Bond,
the date on which such Called Principal is to be prepaid pursuant to
Section 2.03 or Section 2.07 or is declared to be due and payable pursuant to
Section 10.02 of the Original Indenture.
Section 2.06 Change in Control.
(a) Notice of Change in Control. The Company will, within thirty (30) Business
Days after the occurrence of any Change in Control, give written notice (the
“Change in Control Notice”) of such Change in Control to each Holder of 2020
Bonds, with a copy to the Trustee. Such Change in Control Notice shall contain
and constitute an offer to prepay the 2020 Bonds as described in Section 2.06(b)
hereof and shall be accompanied by the certificate described in Section 2.06(e).
(b) Offer to Prepay Bonds. The offer to prepay 2020 Bonds contemplated by
Section 2.06(a) shall be an offer to prepay, in accordance with and subject to
this Section 2.06, all, but not less than all, the 2020 Bonds held by each
Holder (in this case only, “Holder” in respect of any 2020 Bond registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date (which shall be a Business Day) specified in such
Change in Control Notice (the “Proposed Prepayment Date”). Such date shall be
not fewer than thirty (30) days and not more than sixty (60) days after the date
of delivery of the Change in Control Notice.
(c) Acceptance; Rejection. Any Holder of 2020 Bonds may accept or reject the
offer to prepay made pursuant to this Section 2.06 by causing a notice of such
acceptance or rejection to be delivered to the Company not fewer than then ten
(10) days prior to the Proposed Prepayment Date. A failure by a Holder of 2020
Bonds to respond to an offer to prepay made pursuant to this Section 2.06 shall
be deemed to constitute a rejection of such offer by such Holder.
(d) Prepayment. Prepayment of the 2020 Bonds to be prepaid pursuant to this
Section 2.06 shall be at one-hundred percent (100%) of the principal amount of
the 2020 Bonds together with accrued and unpaid interest thereon but without any
Make-Whole Amount or other premium. The prepayment shall be made on the Proposed
Prepayment Date.
(e) Company Certificate. Each Change in Control Notice delivered pursuant to
Section 2.06(a) shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of delivery of the Change in Control
Notice, stating:  (i) the Proposed Prepayment Date; (ii) that such offer is made
pursuant to this Section 2.06; (iii) the principal amount of each 2020 Bond
offered to be prepaid (which shall be one-hundred percent (100%) of the
outstanding principal balance of each such 2020 Bond); (iv) the amount of
accrued interest that would be due and payable on each 2020 Bond offered to be
prepaid, accrued to the Proposed Prepayment Date; (v) that the conditions of
this Section 2.06 required to be fulfilled prior to the giving of notice have
been fulfilled; and (vi) in reasonable detail, a general description of the
events that resulted in, and date of occurrence of, the Change in Control.


Section 2.07 Bond Repurchase Event.
15



--------------------------------------------------------------------------------



On the Bond Repurchase Date, the Company shall repurchase (the “Bond Repurchase
Requirement”) the applicable series of 2020 Bonds for a purchase price equal to
the aggregate principal amount of such series of 2020 Bonds then Outstanding,
all accrued and unpaid interest thereon, and the Make-Whole Amount determined
for the Bond Repurchase Date with respect to such principal amount (the “Bond
Repurchase Amount”). On the Bond Repurchase Date, the Company will deposit with
the Trustee immediately available funds in an amount equal to the Bond
Repurchase Amount and the Trustee shall pay such amount as soon as practicable
after receipt thereof to the Holders of such series of 2020 Bonds. Payment of a
Bond Repurchase Amount shall be deemed to satisfy and discharge in full the
principal of, and Make-Whole Amount, and accrued and unpaid interest on, such
series of 2020 Bonds.
The Company’s obligation to satisfy a Bond Repurchase Requirement shall be
mandatory upon the occurrence of a Bond Repurchase Event.
Any Bonds surrendered to the Trustee in connection with a Bond Repurchase
Requirement shall promptly be cancelled in accordance with Section 3.09 of the
Original Indenture.
For the purposes of this Section 2.07, the following terms will have the
meanings set forth below:
“Bond Repurchase Date” means the date of the occurrence of a Bond Repurchase
Event with respect to a series of 2020 Bonds while any of the 2020 Bonds of the
applicable series are Outstanding.
A “Bond Repurchase Event” with respect to a series of 2020 Bonds shall exist if
any of the conditions or events described in any of paragraphs (1) through (7)
below shall be continuing fifteen (15) days following the first to occur of (i)
a Responsible Officer of the Company obtaining actual knowledge of such
occurrence or (ii) the Company’s receipt of a written notice from any Holder of
a 2020 Bond of the applicable series of such occurrence:
(1) Economic Sanctions, Etc. The Company will not, and will not permit any
Controlled Entity to (a) become (including by virtue of being owned or
controlled by a Blocked Person), own or control a Blocked Person or (b) directly
or indirectly have any investment in or engage in any dealing or transaction
(including any investment, dealing or transaction involving the proceeds of the
2020 Bonds of the applicable series) with any Person if such investment, dealing
or transaction (i) would cause any holder or any affiliate of such holder to be
in violation of any law or regulation applicable to such holder, or (ii) is
prohibited by any U.S. Economic Sanctions Laws.
(2) Sale or Lease of Assets. The Company sells, leases, transfers or otherwise
disposes of, any of its assets (including, without limitation, all or
substantially all of its assets, whether in one transaction or a series of
related transactions) except (a) sales or other transfers of assets for fair
value, if the aggregate value of all such transactions in any calendar year does
not exceed twenty-five percent (25%) of the book value of Total Assets of the
Company, as calculated as of the end of the most recent Fiscal Quarter, and (b)
sales, leases, transfers or other dispositions, at less than fair value, of any
other assets of the Company and its Subsidiaries, provided that the aggregate
book value of such assets shall not exceed $25,000,000 in any calendar year.
(3) Debt Capitalization. The ratio of (i) Consolidated Indebtedness of the
Company to (ii) Consolidated Capitalization of the Company is greater than 0.65
to 1.0 (a) as of the last day of any
16



--------------------------------------------------------------------------------



fiscal quarter of the Company or (b) at any time if any first mortgage bonds
issued under Specified Prior Supplements remain outstanding.
(4) Financial and Business Information. The Company fails to deliver to each
Holder of 2020 Bonds of the applicable series that is an Institutional Investor
the documents set forth below in paragraphs (a) Quarterly Statements, (b) Annual
Statements, (c) SEC and other Reports (if any), (d) Notice of Event of Default
or Bond Repurchase Event (if any), and (e) ERISA Matters (if any) by either (i)
within the time periods set forth in such paragraphs (a), (b), (c), (d) and (e)
(x) delivering paper copies, to the address, if any, specifically designated
therefore by such Holder, by hand-delivery or by overnight courier or (y)
delivering electronic copies by email or (ii) with respect to the documents set
forth in paragraphs (a), (b) and (c), giving written notice within fifteen (15)
Business Days after the timely filing on EDGAR or posting on its home page or on
its Parent’s home page on the internet or on Intralinks or on any similar
website to which each Holder of the 2020 Bonds of the applicable series has free
access, by the Company of a Form 10-K (or such annual financial statements
satisfying the requirements of paragraph (b) below), Form 10-Q (or such
quarterly financial statements satisfying the requirements of paragraph (a)
below), Form 8-K or any proxy statement, as the case may be:
(a) Quarterly Statements — within sixty (60) days (or such shorter period as is
the earlier of (x) fifteen (15) days greater than the period applicable to the
filing of the Company’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the
SEC regardless of whether the Company is subject to the filing requirements
thereof and (y) the date by which such financial statements are required to be
delivered under any Material Credit Facility or the date on which such
corresponding financial statements are delivered under any Material Credit
Facility if such delivery occurs earlier than such required delivery date) after
the end of each quarterly fiscal period in each fiscal year of the Company
(other than the last quarterly fiscal period of each such fiscal year),
duplicate copies of
(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and
(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this paragraph (a) - Quarterly Statements;
(b) Annual Statements — within one hundred twenty (120) days (or such shorter
period as is the earlier of (x) fifteen (15) days greater than the period
applicable to the filing of the Company’s Annual Report on Form 10-K (the
“Form 10-K”) with the SEC regardless of
17



--------------------------------------------------------------------------------



whether the Company is subject to the filing requirements thereof and (y) the
date by which such financial statements are required to be delivered under any
Material Credit Facility or the date on which such corresponding financial
statements are delivered under any Material Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each fiscal
year of the Company, duplicate copies of:
(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year, and
(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail, prepared in accordance with GAAP, and accompanied by an
opinion thereon (without a “going concern” or similar qualification or exception
and without any qualification or exception as to the scope of the audit on which
such opinion is based) of independent public accountants of recognized national
standing, which opinion shall state that such financial statements present
fairly, in all material respects, the financial position of the companies being
reported upon and their results of operations and cash flows and have been
prepared in conformity with GAAP, and that the examination of such accountants
in connection with such financial statements has been made in accordance with
generally accepted auditing standards, and that such audit provides a reasonable
basis for such opinion in the circumstances, provided that the delivery within
the time period specified above of the Company’s Form 10-K for such fiscal year
(together with the Company’s annual report to shareholders, if any, prepared
pursuant to Rule 14a-3 under the Securities Exchange Act of 1934) prepared in
accordance with the requirements therefor and filed with the SEC, shall be
deemed to satisfy the requirements of this paragraph (b)-Annual Statements;
(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary of the Company to its principal lending banks as a
whole (excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability) or to its public securities holders generally, and
(ii) each regular or periodic report, each registration statement that shall
have become effective (without exhibits except as expressly requested by such
Holder), and each final prospectus and all amendments thereto filed by the
Company or any Subsidiary of the Company with the SEC;
(d) Notice of Event of Default or Bond Repurchase Event — promptly, and in any
event within five (5) Business Days after a Responsible Officer of the Company
becomes aware of the existence of any Event of Default or any Bond Repurchase
Event, a written notice specifying the nature and period of existence thereof
and what action the Company is taking or proposes to take with respect thereto;
and
(e) ERISA Matters — promptly, and in any event within ten (10) days after a
Responsible Officer of the Company becoming aware of any of the following, a
written notice setting forth the nature thereof and the action, if any, that the
Company or an ERISA Affiliate proposes to take with respect thereto:
18



--------------------------------------------------------------------------------



(i) with respect to any Plan, any Reportable Event would reasonably be expected
to result in a Material Adverse Effect; or
(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Single
Employer Plan, or the receipt by the Company or any ERISA Affiliate of a notice
from a Multiemployer Plan that such action has been taken by the PBGC with
respect to such Multiemployer Plan, which in either event would reasonably be
expected to result in a Material Adverse Effect; or
(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, would
reasonably be expected to have a Material Adverse Effect.
(5) Officer’s Certificate. The Company fails to deliver to each Holder of 2020
Bonds of the applicable series that is an Institutional Investor, in the manner
and at the time periods set forth above in paragraph 4(a)-Quarterly Statements
and paragraph 4(b)-Annual Statements, a certificate of a Senior Financial
Officer certifying that such Senior Financial Officer has reviewed the relevant
terms of this [Twelfth]/[Thirteenth] Supplemental Indenture and of the Indenture
and has made, or caused to be made, under his or her supervision, a review of
the transactions and conditions of the Company and its Subsidiaries from the
beginning of the quarterly or annual period covered by the statements then being
furnished to the date of the certificate and that such review shall not have
disclosed the existence during such period of any condition or event that
constitutes an Event of Default or Bond Repurchase Event with respect to the
applicable series of 2020 Bonds or, if any such condition or event existed or
exists, specifying the nature and period of existence thereof and what action
the Company shall have taken or proposes to take with respect thereto.
(6) Material Credit Facilities. With respect to any Material Credit Facility
(a) the Company or any Subsidiary of the Company defaults in the payment of any
principal of or premium or make-whole amount or interest that is outstanding in
an aggregate principal amount of at least $20,000,000 beyond any period of grace
with respect thereto, or (b) the Company or any Subsidiary of the Company is in
default in the performance of or compliance with any term of any Material Credit
Facility in an aggregate outstanding principal amount of at least $20,000,000 or
any other condition exists, and as a consequence of such default such Material
Credit Facility has become, or has been declared (or one or more Persons are
entitled to declare such Material Credit Facility to be), due and payable before
its stated maturity or before its regularly scheduled dates of payment, or (c)
as a consequence of the occurrence or continuation of any event or condition
(other than the passage of time or the right of the holder or lender of any
Material Credit Facility to convert such indebtedness into equity interests),
(i) the Company or any Subsidiary of the Company has become obligated to
purchase or repay such indebtedness before its regular maturity or before its
regularly scheduled dates of payment in an aggregate outstanding principal
amount of at least $20,000,000, or (ii) one or more Persons have the right to
require the Company or any Subsidiary of the Company so to purchase or repay
such indebtedness.
19



--------------------------------------------------------------------------------



(7) Material Misrepresentation. Any representation or warranty made in writing
by or on behalf of the Company in this [Twelfth]/[Thirteenth] Supplemental
Indenture or in any writing furnished to the Holders of the applicable series of
2020 Bonds in connection with such series of 2020 Bonds proves to have been
false or incorrect in any material respect on the date made.
Section 2.08 Withholding. By acceptance of any 2020 Bond, the Holder thereof
agrees that such Holder will with reasonable promptness duly complete and
deliver to the Company, or to such other Person as may be reasonably requested
by the Company, from time to time (a) in the case of any such Holder that is a
United States Person, such Holder’s United States tax identification number or
other forms reasonably requested by the Company necessary to establish such
Holder’s status as a United States Person under FATCA and as may otherwise be
necessary for the Company to comply with its obligations under FATCA and (b) in
the case of any such Holder that is not a United States Person, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation as may be
necessary for the Company to comply with its obligations under FATCA and to
determine that such Holder has complied with such Holder’s obligations under
FATCA or to determine the amount (if any) to deduct and withhold or cause to be
deducted and withheld from any such payment made to such Holder (and the Company
agrees that under current FATCA regulations in place as of the date of this
[Twelfth]/[Thirteenth] Supplemental Indenture as originally executed, executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, as well as a U.S.
Tax Compliance Certificate substantially in the form of Schedule 2.08 attached
hereto, in both cases completed and executed, shall satisfy this requirement).
Nothing in this Section 2.08 shall require any Holder to provide information
that is confidential or proprietary to such Holder unless the Company is
required to obtain such information under FATCA and, in such event, the Company
shall treat any such information it receives as confidential.
Notwithstanding any other provision of this [Twelfth]/[Thirteenth] Supplemental
Indenture, the Trustee or any Paying Agent shall be entitled to make a deduction
or withholding from any payment which it makes under this [Twelfth]/[Thirteenth]
Supplemental Indenture for or on account of any present or future taxes, duties
or charges if and to the extent so required by any applicable law and any
current or future regulations or agreements thereunder or official
interpretations thereof or any law implementing an intergovernmental approach
thereto or by virtue of the relevant Holder failing to satisfy any certification
or other requirements in respect of the 2020 Bonds, in which event the Trustee
or such Paying Agent shall make such payment after such withholding or deduction
has been made and shall account to the relevant authorities for the amount so
withheld or deducted and shall have no obligation to gross up any payment
hereunder or pay any additional amount as a result of such withholding tax.
Section 2.09 Payment on Bonds.
(a) Place of Payment, etc. Subject to Section 2.09(b), payments of principal,
Make-Whole Amount, if any, and interest due and payable on the 2020 Bonds shall
be made in Los Angeles, California at the Corporate Trust Office of MUFG Union
Bank, N.A. Registration of transfer and exchange of the 2020 Bonds shall be
effected, in accordance with Section 3.05 of the Indenture, in Los Angeles,
California at the Corporate Trust Office of MUFG Union Bank, N.A. Notice and
demands to or upon the Company in respect of the 2020 Bonds and the Indenture,
as supplemented and amended, may be served, in addition to the provisions of
Section 1.08 of the
20



--------------------------------------------------------------------------------



Indenture, in Los Angeles, California at the Corporate Trust Office of MUFG
Union Bank, N.A. The Company may at any time, by notice to each Holder of a 2020
Bond, change the place of payment of the 2020 Bonds, place where registration or
exchange may be effected and where such notices and demands shall be served so
long as such place of payment shall be either the principal office of the
Company in such jurisdiction or the principal corporate trust office of a bank
or trust company in such city. MUFG Union Bank, N.A. will be the Paying Agent
and Security Registrar for the 2020 Bonds.
(b) Home Office Payment. With respect to all Holders of the 2020 Bonds on the
date hereof and any Institutional Investor that subsequently becomes a Holder of
a 2020 Bond and complies with the provisions of this Section 2.09(b), all sums
becoming due on the 2020 Bonds for principal, Make-Whole Amount, if any,
interest and all other amounts due hereunder to each Holder of a 2020 Bond shall
be paid to each such Holder by the method and at the address of such Holder in
the Security Register, without the presentation or surrender of such 2020 Bond
or the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any 2020 Bond, such Holder shall surrender such Bond for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 2.09(a). Prior to any sale, transfer or other
disposition of any 2020 Bond held on the date hereof by a Holder or its nominee,
such Holder will, at its election, either endorse thereon the amount of
principal paid thereon and the last date to which interest has been paid thereon
or surrender such 2020 Bond to the Company in exchange for a new 2020 Bond or
2020 Bonds pursuant to Section 3.05 of the Original Indenture.
Section 2.10 Consent in Contemplation of Transfer. Any consent given pursuant to
Section 14.02 of the Original Indenture by a Holder of a 2020 Bond that has
transferred or has agreed to transfer its 2020 Bond to the Company, any
Subsidiary of the Company or any Affiliate of the Company in connection with
such consent shall be void and of no force or effect except solely as to such
Holder, and any amendments effected or waivers granted or to be effected or
granted that would not have been or would not be so effected or granted but for
such consent (and the consents of all other Holders of 2020 Bonds that were
acquired under the same or similar conditions) shall be void and of no force or
effect except solely as to such Holder.
Section 2.11 Restrictions on Transfer. The 2020 Bonds and any related documents
may be amended or supplemented from time to time by the Company without the
consent of any Holder to modify the restrictions on and procedures for resales
and other transfers of the 2020 Bonds to reflect any change in applicable law or
regulation (or the interpretation thereof) or in practices relating to the
resale or transfer of restricted securities generally. Holders of the 2020 Bonds
are deemed by the acceptance of such 2020 Bonds to have agreed to any such
amendment or supplement.
The Company shall issue a 2020 Bond that does not bear the Restrictive Legend in
replacement of a 2020 Bond bearing the Restrictive Legend at the request of any
Holder following such request if (i) the Holder shall have obtained an opinion
of counsel reasonably acceptable to the Company in form and substance reasonably
satisfactory to the Company to the effect that the First Mortgage Bond may
lawfully be disposed of without registration, qualification or legend
21



--------------------------------------------------------------------------------



pursuant to Rule 144, or (ii) the Holder sells or otherwise transfers the First
Mortgage Bond pursuant to Rule 144 or an effective registration statement.
Section 2.12 Sinking Fund. The 2020 Bonds are not subject to any sinking fund.
Section 2.13 Calculations, etc. The Trustee may conclusively presume that no
optional prepayment pursuant to Section 2.03, Change in Control or Bond
Repurchase Event shall have occurred unless and until a Responsible Officer of
the Trustee shall have received at the Corporate Trust Office of the Trustee a
certificate executed by a Senior Financial Officer specifying the following:
1. in the case of an optional prepayment pursuant to Section 2.03, the name of
each Holder to which such payments will be made, the amount of each such payment
(including the applicable Make-Whole Amount and accrued interest), and the date
of such payment and;
2. in the case of a Change in Control, the name of each Holder that accepts the
related offer to prepay, the amount of each such payment (including accrued
interest), and the date of such payment; and
3. in the case of a Bond Repurchase Event, the name of each Holder to which the
Bond Repurchase Amount is to be paid, the amount of such Bond Repurchase Amount
payment and the Bond Repurchase Date.
The Trustee shall be under no duty to inquire into, may conclusively presume the
correctness of, shall be fully protected in relying upon the Company’s
calculation of any optional prepayment amount, Change in Control repurchase
payment or Bond Repurchase Amount, including interest and, if and to the extent
applicable, any Make-Whole Amount, and shall have no responsibility for such
calculation.
ARTICLE THREE


ISSUANCE OF THE 2020 BONDS


Section 3.01 Authentication. The [2020A Bonds in the aggregate principal amount
of $85,000,000 and the 2020B Bonds in the aggregate principal amount of
$25,000,000]/[2020C Bonds in the aggregate principal amount of $25,000,000 and
the 2020D Bonds in the aggregate principal amount of $50,000,000] may forthwith
be executed by the Company and delivered to the Trustee and shall be
authenticated and delivered by the Trustee (either before or after the filing or
recording hereof) pursuant to and in accordance with a Company Order delivered
pursuant to, and upon compliance by the Company with the other applicable
provisions and requirements of, Article IV of the Original Indenture.
ARTICLE FOUR


MISCELLANEOUS PROVISIONS


Section 4.01 Utility and Transmitting Utility.  The Company is a utility as
defined in Section 261.001(a) of the Texas Business and Commerce Code (the
“TBCC”). The Company
22



--------------------------------------------------------------------------------



intends to subject the Original Indenture, as heretofore supplemented and
amended and as supplemented by this [Twelfth]/[Thirteenth] Supplemental
Indenture, to the requirements and benefits of Chapter 261 of the TBCC. The
perfection of and notice provided by the Original Indenture, as heretofore
supplemented and amended and as supplemented by this [Twelfth]/[Thirteenth]
Supplemental Indenture, under Section 261.004 of the TBCC with respect to the
interest in property granted as security thereunder shall be effective from its
date of deposit for filing until and to the extent such interest in property is
released by the filing of a termination statement or a release of such interest
in property, in each case signed or authorized in writing by the Trustee, and no
renewal, refiling or continuation statement shall be required to continue such
effectiveness.  The Company is also a transmitting utility as defined in Section
9.102 of the TBCC.  The Original Indenture, as heretofore supplemented and
amended and as supplemented by this [Twelfth]/[Thirteenth] Supplemental
Indenture, shall remain effective as (a) a financing statement until a
termination statement is filed, as provided in Section 9.515(f) of the TBCC, and
(b) a financing statement filed as a fixture filing until the Original Indenture
(as heretofore supplemented and amended and as supplemented by this
[Twelfth]/[Thirteenth] Supplemental Indenture) is released in full or satisfied
of record or its effectiveness otherwise terminates as to the real property
covered thereby, as provided in Section 9.515(g) of the TBCC.
Section 4.02 Ratification. The Indenture, as supplemented by this
[Twelfth]/[Thirteenth] Supplemental Indenture, is in all respects ratified and
confirmed, and this [Twelfth]/[Thirteenth] Supplemental Indenture shall be
deemed part of the Indenture in the manner and to the extent herein and therein
provided.
Section 4.03 Trustee. The Trustee hereby accepts the trust hereby declared and
provided, and agrees to perform the same upon the terms and conditions set forth
in the Indenture, as supplemented by this [Twelfth]/[Thirteenth] Supplemental
Indenture. The Trustee shall not be responsible in any manner whatsoever for or
in respect of the validity or sufficiency of this [Twelfth]/[Thirteenth]
Supplemental Indenture or of the 2020 Bonds or the due execution hereof or
thereof by the Company or for or in respect of the recitals contained herein or
therein (except the Trustee’s certificate of authentication) or the statements
contained in Section 4.01, all of which recitals and statements are made by the
Company solely.
Section 4.04 Governing Law. This [Twelfth]/[Thirteenth] Supplemental Indenture
and the 2020 Bonds shall be governed by and construed in accordance with the law
of the State of New York (including without limitation Section 5-1401 of the New
York General Obligations Law or any successor to such statute), except to the
extent that the Trust Indenture Act would be applicable were this
[Twelfth]/[Thirteenth] Supplemental Indenture qualified under the Trust
Indenture Act and except to the extent that the law of any other jurisdiction
shall mandatorily govern the creation, perfection, priority or enforcement of
the Lien of the Indenture, as supplemented by this [Twelfth]/[Thirteenth]
Supplemental Indenture or the exercise of remedies with respect to the Mortgaged
Property.
Section 4.05 Counterparts. The [Twelfth]/[Thirteenth] Supplemental Indenture
referred to herein is an indenture supplemental to the Indenture. This
[Twelfth]/[Thirteenth] Supplemental Indenture may be simultaneously executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original; but such counterparts shall together constitute but one and the
same instrument.
23



--------------------------------------------------------------------------------







24



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, said TEXAS-NEW MEXICO POWER COMPANY has caused this
[Twelfth]/[Thirteenth] Supplemental Indenture to be executed on its behalf and
said MUFG UNION BANK, N.A., as Trustee as aforesaid, in evidence of its
acceptance of the trust hereby created, has caused this [Twelfth]/[Thirteenth]
Supplemental Indenture to be executed on its behalf, to be effective as of the
date first written above.


TEXAS-NEW MEXICO POWER COMPANY
By:Name:Title:





ACKNOWLEDGMENT


STATE OF NEW MEXICO  )
COUNTY OF BERNALILLO )




This instrument was acknowledged before me on this ____ day of _______, 2020, by
____, ____ of TEXAS-NEW MEXICO POWER COMPANY, a Texas corporation, on behalf of
said corporation.






_____________________________________
Notary Public in and for the State of New Mexico








--------------------------------------------------------------------------------









MUFG UNION BANK, N.A., as Trustee
By:Name:Title:








A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.





STATE OF CALIFORNIA   )
COUNTY OF LOS ANGELES  )
On _______ __, 2020 before me, _________________, Notary Public, personally
appeared ____________________, who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature:___________________________________


(seal)









S-2


[Signature Page to [Twelfth]/[Thirteenth] Supplemental Indenture to
First Mortgage Indenture of Texas-New Mexico Power Company]

--------------------------------------------------------------------------------




Schedule 2.08 to the [Twelfth]/[Thirteenth] Supplemental Indenture
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE


        Reference is hereby made to that certain First Mortgage Indenture dated
as of March 23, 2009 (the “Original Indenture”), from Texas New-Mexico Power
Company (the “Company”) to MUFG Union Bank, N.A., as trustee (the “Trustee”), as
previously amended and supplemented by certain supplemental indentures including
the [Twelfth]/[Thirteenth] Supplemental Indenture (the “Supplement”, and the
Original Indenture as supplemented and amended by such other supplemental
indentures and the Supplement, the “Indenture”). Certain capitalized and other
terms used in this Agreement are defined in the Indenture.
        The undersigned hereby certifies that:
(i) it is the sole record and beneficial owner of the 2020 Bonds in respect of
which it is providing this certificate;
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code;
(iii) it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code; and
(iv) it is not a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code.
        The undersigned has furnished the Company with a certificate of its
non-U.S. Person status on IRS W-8BEN-E.







[Purchaser Name]
By:____________________________________
Name:Title:

Date: _____________


SCHEDULE C
(to Bond Purchase Agreement)



--------------------------------------------------------------------------------




Exhibit A1
[FORM OF 2.73% FIRST MORTGAGE BOND, DUE APRIL 24, 2030, SERIES 2020A]


THIS BOND HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OF THE UNITED STATES OF AMERICA AND MAY NOT BE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH ACT, EXCEPT UNDER
CIRCUMSTANCES WHERE NEITHER SUCH REGISTRATION NOR SUCH EXEMPTION IS REQUIRED BY
LAW.




TEXAS-NEW MEXICO POWER COMPANY


(Incorporated under the laws of the State of Texas)




2.73% First Mortgage Bond, due April 24, 2030, Series 2020A




No.           [Date]
$[________]         PPN:882884 C@6






TEXAS-NEW MEXICO POWER COMPANY, a corporation organized and existing under the
laws of the State of Texas (hereinafter called the “Company”, which term shall
include any Successor Corporation under the Indenture), for value received,
hereby promises to pay to _____________________, or registered assigns, on April
24, 2030 (the “Maturity”), the principal sum of [___________ dollars
($________)] (or so much thereof as shall not have been prepaid), in any coin or
currency of the United States of America which at the time of payment is legal
tender for public and private debts, and to pay interest on said principal sum
in like coin or currency from the date hereof, or from the most recent April 15
or October 15 to which interest has been paid or duly provided for, at the rate
of two and 73/100th percent (2.73%) per annum (the “Coupon Rate”), payable
semi-annually, on the fifteenth (15th) day of April and the fifteenth (15th) day
of October in each year, commencing October 15, 2020 until Maturity, and at
Maturity (each an “Interest Payment Date”). To the extent permitted by law, the
Company shall pay interest on any overdue principal or Make-Whole Amount, if
any, at the Default Rate (instead of the Coupon Rate), from the day such
principal or Make-Whole Amount was due until paid or made available for payment
and it shall pay interest on any overdue installments of interest at the Default
Rate (instead of the Coupon Rate), from the applicable Interest Payment Date
until such interest is paid or made available for payment. For purposes of the
Twelfth Supplemental Indenture and this Security, the term “interest” shall be
deemed to include interest provided for in the first and second immediately
preceding sentences. If any Interest Payment Date falls on a day that is not a
Business
EXHIBIT A1
(to Bond Purchase Agreement)


--------------------------------------------------------------------------------



Day then payment of interest payable on such date will be made on the next
succeeding Business Day (and no interest or other payment shall be payable in
respect of any such delay, provided that any payment of principal of or
Make-Whole Amount on this Security (including principal due upon Maturity) that
is due on a date that is not a Business Day shall be due and payable on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable at such next succeeding Business Day). Interest
will be computed on the basis of a 360 day year consisting of twelve (12) thirty
(30)-day months.
The interest so payable on any Interest Payment Date will, subject to certain
exceptions provided in such Indenture, be paid to the Person in whose name this
Security is registered at the close of business on the Regular Record Date for
such Interest Payment Date, which shall be the fifteenth (15th) day of the month
immediately preceding the month in which such Interest Payment Date occurs;
except that if the Company shall default in the payment of any interest due on
such Interest Payment Date, such defaulted interest shall be paid to the Holder
of this Security as of the close of business on a date selected by the Trustee
(in accordance with Section 3.07 of the Indenture) (a “Special Record Date”),
which Special Record Date shall not be more than fifteen (15) days or less than
ten (10) days prior to the date proposed by the Company for payment of such
defaulted interest.
Principal of, and Make-Whole Amount (if any) and interest on this Security are
payable at the Corporate Trust Office of the Trustee, in Los Angeles,
California, as Paying Agent for the Company; provided however, that the Company
may at any time, by notice to the Holder of this Security, change the place of
payment so long as the place of payment shall be either the principal office of
the Company in such city or the principal Corporate Trust Office of a bank or
trust company in such city and further provided that if the Holder of this
Security shall have specified by written notice to the Company an address and
reasonable method for such payment pursuant to and in compliance with Section
2.09(b) of the Twelfth Supplemental Indenture, the Company shall make such
payment at the address and by the reasonable method set forth in such written
notice.
This Security is subject to (1) prepayment at the option of the Company in whole
at any time, or in part from time to time, (2) prepayment in whole at the option
of the Holder hereof in connection with a Change in Control and (3) mandatory
repurchase in whole upon the occurrence of a Bond Repurchase Event, in each case
at the times, in the amounts and upon the terms specified in Sections 2.03, 2.06
and 2.07, respectively, of the Twelfth Supplemental Indenture. This Security is
not otherwise subject to optional redemption.
The provisions of this Security are continued on the reverse hereof, and such
continued provisions shall for all purposes have the same effect as though fully
set forth at this place.
This Security shall not be entitled to any benefit under the Indenture or any
indenture supplemental thereto, or be valid or obligatory for any purpose,
unless MUFG Union Bank N.A., the Trustee under the Indenture, or a successor
trustee thereto under the Indenture, shall have manually signed the certificate
of authentication endorsed hereon.


A1-2


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, TEXAS-NEW MEXICO POWER COMPANY has caused the signature of
its duly authorized officer to be hereto affixed.


Dated: ____________






By:TEXAS-NEW MEXICO POWER COMPANYName:Title:











CERTIFICATE OF AUTHENTICATION


This is one of the Securities of the series designated therein referred to in
the within-mentioned Indenture, as supplemented and amended, including as
supplemented by the Twelfth Supplemental Indenture.










By:MUFG UNION BANK, N.A., as TrusteeAuthorized Officer




























A1-3


--------------------------------------------------------------------------------



[FORM OF REVERSE OF
2.73% FIRST MORTGAGE BOND, DUE APRIL 24, 2030, SERIES 2020A]


This Security is one of a duly authorized issue of Securities of the Company
(herein called the “First Mortgage Bonds”), unlimited in aggregate principal
amount, of the series hereinafter specified, all issued and to be issued under
and equally secured by an indenture, dated as of March 23, 2009, executed by the
Company to MUFG Union Bank, N.A. (formerly known as Union Bank, N.A.) (successor
to The Bank of New York Mellon Trust Company, N.A.) (herein called the
“Trustee”) (said indenture being herein called the “Indenture”), to which
Indenture and all indentures supplemental thereto (including the Twelfth
Supplemental Indenture hereinafter referred to) reference is hereby made for a
description of the properties mortgaged and pledged, the nature and extent of
the security, the rights of the registered owners of the First Mortgage Bonds
and of the Trustee in respect thereto, and the terms and conditions upon which
the First Mortgage Bonds are, and are to be, secured, and for a statement of the
respective rights, limitations of rights, duties and immunities thereunder of
the Company, the Trustee and the Holders of the First Mortgage Bonds and of the
terms upon which the First Mortgage Bonds are, and are to be, authenticated and
delivered. To the extent permitted by, and as provided in, the Indenture,
modifications or alterations of the Indenture, or of any indenture supplemental
thereto, and of the rights and obligations of the Company and of the Holders of
the First Mortgage Bonds may be made, in certain cases without the consent of
the Holders of the First Mortgage Bonds, as set forth in Section 14.01 of the
Indenture, and otherwise with the consent of the Company by an affirmative vote
of not less than a majority in amount of the First Mortgage Bonds entitled to
vote then outstanding, at a meeting of Holders of the First Mortgage Bonds
called and held as provided in the Indenture, or by an affirmative vote of not
less than a majority in amount of the First Mortgage Bonds of any series
entitled to vote then outstanding and affected by such modifications or
alterations, in case one or more but less than all of the series of First
Mortgage Bonds then outstanding under the Indenture are so affected; provided,
however, that no such modifications or alterations shall be made which will
affect the terms of payment of the principal of, or interest on, this Security,
which are unconditional. The First Mortgage Bonds may be issued in series, for
various principal sums, may mature at different times, may bear interest at
different rates and may otherwise vary as provided in the Indenture. This
Security is one of a series designated as “2.73% First Mortgage Bonds, due April
24, 2030, Series 2020A” of the Company, issued under and secured by the
Indenture and all indentures supplemental thereto and described in an indenture
supplemental thereto (herein called the “Twelfth Supplemental Indenture”), dated
as of April 24, 2020, executed by the Company to the Trustee.
The Company, at its option, may redeem all, or from time to time, any part of
the First Mortgage Bonds of this series on not less than ten (10) days’ nor more
than sixty (60) days’ notice by first-class mail, postage prepaid as provided in
the Indenture at a Redemption Price equal to the sum of the principal amount so
prepaid plus the Make-Whole Amount as defined in the Twelfth Supplemental
Indenture and upon the other terms and conditions therein and in the Indenture
provided.
The Trustee shall be under no duty to inquire into, may conclusively presume the
correctness of, shall be fully protected in relying upon the Company’s
calculation of any optional prepayment amount, Change in Control repurchase
payment or Bond Repurchase Amount,
A1-4


--------------------------------------------------------------------------------



including interest and, if and to the extent applicable, any Make-Whole Amount,
and shall have no responsibility for such calculation.
In the event of prepayment of the First Mortgage Bonds of this series in part
only, a new Security of First Mortgage Bonds of this series and of like tenor
for the non-prepaid portion hereof will be issued in the name of the Holder
hereof upon the cancellation hereof.
The Indenture contains provisions for satisfaction and discharge of the entire
indebtedness of the First Mortgage Bonds of this series.
In case an Event of Default shall occur, the principal of all the First Mortgage
Bonds at any such time Outstanding under the Indenture may be declared or may
become due and payable, upon the conditions and in the manner and with the
effect provided in the Indenture. The Indenture provides that such declaration
may in certain events be waived by the Holders of a majority in principal amount
of the First Mortgage Bonds outstanding. In the event of any declaration of
acceleration of the maturity of the First Mortgage Bonds, the amount due and
payable on this Security (and for all outstanding First Mortgage Bonds of this
series) shall consist of the unpaid principal and accrued and unpaid interest
thereon plus the Make-Whole Amount (as defined in Section 2.05 of the Twelfth
Supplemental Indenture), which Make-Whole Amount shall be determined as of the
date of such declaration.
No recourse shall be had for the payment of the principal of, or Make-Whole
Amount, if any, or the interest on, this Security, or for any claim based hereon
or on the Indenture or any indenture supplemental thereto, against any
incorporator, or against any stockholder, director or officer, past, present or
future, of the Company, as such, or of any predecessor or successor corporation,
either directly or through the Company or any such predecessor or successor
corporation, whether for amounts unpaid on stock subscriptions or by virtue of
any constitution, statute or rule of law, or by the enforcement of any
assessment or penalty or otherwise, all such liability, whether at common law,
in equity, by any constitution, statute or otherwise, of incorporators,
stockholders, directors or officers being released by every owner hereof by the
acceptance of this First Mortgage Bond and as part of the consideration for the
issue hereof, and being likewise released by the terms of the Indenture.
This Security is transferable by the registered owner hereof, in person or by
duly authorized attorney, on the books of the Company to be kept for that
purpose as provided for in the Indenture upon surrender and cancellation of this
Security and on presentation of a duly executed written instrument of transfer,
and thereupon a new Security of the same series of First Mortgage Bonds, of the
same aggregate principal amount and in authorized denominations will be issued
to the transferee or transferees in exchange therefor; and this Security, with
or without others of like series, may in like manner be exchanged for one or
more new First Mortgage Bonds of the same series of other authorized
denominations but of the same aggregate principal amount; all upon payment of
the charges and subject to the terms and conditions set forth in the Indenture.
This Security shall be subject to certain restrictions on transfer as set forth
in the Indenture and the Twelfth Supplemental Indenture.
A1-5


--------------------------------------------------------------------------------



This Security shall be governed by, and construed in accordance with, the laws
of the State of New York) (including without limitation Section 5-1401 of the
New York General Obligations Law or any successor to such statute), except to
the extent that the Trust Indenture Act would be applicable were the Twelfth
Supplemental Indenture qualified under the Trust Indenture Act and except to the
extent that the law of any other jurisdiction shall mandatorily govern the
creation, perfection, priority or enforcement of the Lien of the Indenture, as
supplemented and amended by all indentures supplemental thereto (including the
Twelfth Supplemental Indenture), or the exercise of remedies with respect to the
Mortgaged Property.
All capitalized terms used but not defined in this Security shall have the
meanings assigned to them in the Indenture or the Twelfth Supplemental
Indenture, as applicable.
A1-6


--------------------------------------------------------------------------------




Exhibit A2


[FORM OF 3.36% FIRST MORTGAGE BOND, DUE APRIL 24, 2050, SERIES 2020B]


THIS BOND HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OF THE UNITED STATES OF AMERICA AND MAY NOT BE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH ACT, EXCEPT UNDER
CIRCUMSTANCES WHERE NEITHER SUCH REGISTRATION NOR SUCH EXEMPTION IS REQUIRED BY
LAW.


TEXAS-NEW MEXICO POWER COMPANY


(Incorporated under the laws of the State of Texas)




3.36% First Mortgage Bond, due April 24, 2050, Series 2020B




No.           [Date]
$[________]         PPN:882884 C#4




TEXAS-NEW MEXICO POWER COMPANY, a corporation organized and existing under the
laws of the State of Texas (hereinafter called the “Company”, which term shall
include any Successor Corporation under the Indenture), for value received,
hereby promises to pay to _____________________, or registered assigns, on April
24, 2050 (the “Maturity”), the principal sum of [___________ dollars
($________)] (or so much thereof as shall not have been prepaid), in any coin or
currency of the United States of America which at the time of payment is legal
tender for public and private debts, and to pay interest on said principal sum
in like coin or currency from the date hereof, or from the most recent April 15
or October 15 to which interest has been paid or duly provided for, at the rate
of three and 36/100th percent (3.36%) per annum (the “Coupon Rate”), payable
semi-annually, on the fifteenth (15th) day of April and the fifteenth (15th) day
of October in each year, commencing October 15, 2020 until Maturity, and at
Maturity (each an “Interest Payment Date”). To the extent permitted by law, the
Company shall pay interest on any overdue principal or Make-Whole Amount, if
any, at the Default Rate (instead of the Coupon Rate), from the day such
principal or Make-Whole Amount was due until paid or made available for payment
and it shall pay interest on any overdue installments of interest at the Default
Rate (instead of the Coupon Rate), from the applicable Interest Payment Date
until such interest is paid or made available for payment. For purposes of the
Twelfth Supplemental Indenture and this Security, the term “interest” shall be
deemed to include interest provided for in the first and second immediately
preceding sentences. If any Interest Payment Date falls on a day that is not a
Business Day then payment of interest payable on such date will be made on the
next succeeding Business Day (and no interest or other payment shall be payable
in respect of any such delay,
EXHIBIT A2


--------------------------------------------------------------------------------



provided that any payment of principal of or Make-Whole Amount on this Security
(including principal due upon Maturity) that is due on a date that is not a
Business Day shall be due and payable on the next succeeding Business Day and
shall include the additional days elapsed in the computation of interest payable
at such next succeeding Business Day). Interest will be computed on the basis of
a 360 day year consisting of twelve (12) thirty (30)-day months.
The interest so payable on any Interest Payment Date will, subject to certain
exceptions provided in such Indenture, be paid to the Person in whose name this
Security is registered at the close of business on the Regular Record Date for
such Interest Payment Date, which shall be the fifteenth (15th) day of the month
immediately preceding the month in which such Interest Payment Date occurs;
except that if the Company shall default in the payment of any interest due on
such Interest Payment Date, such defaulted interest shall be paid to the Holder
of this Security as of the close of business on a date selected by the Trustee
(in accordance with Section 3.07 of the Indenture) (a “Special Record Date”),
which Special Record Date shall not be more than fifteen (15) days or less than
ten (10) days prior to the date proposed by the Company for payment of such
defaulted interest.
Principal of, and Make-Whole Amount (if any) and interest on this Security are
payable at the Corporate Trust Office of the Trustee, in Los Angeles,
California, as Paying Agent for the Company; provided however, that the Company
may at any time, by notice to the Holder of this Security, change the place of
payment so long as the place of payment shall be either the principal office of
the Company in such city or the principal Corporate Trust Office of a bank or
trust company in such city and further provided that if the Holder of this
Security shall have specified by written notice to the Company an address and
reasonable method for such payment pursuant to and in compliance with Section
2.09(b) of the Twelfth Supplemental Indenture, the Company shall make such
payment at the address and by the reasonable method set forth in such written
notice.
This Security is subject to (1) prepayment at the option of the Company in whole
at any time, or in part from time to time, (2) prepayment in whole at the option
of the Holder hereof in connection with a Change in Control and (3) mandatory
repurchase in whole upon the occurrence of a Bond Repurchase Event, in each case
at the times, in the amounts and upon the terms specified in Sections 2.03, 2.06
and 2.07, respectively, of the Twelfth Supplemental Indenture. This Security is
not otherwise subject to optional redemption.
The provisions of this Security are continued on the reverse hereof, and such
continued provisions shall for all purposes have the same effect as though fully
set forth at this place.
This Security shall not be entitled to any benefit under the Indenture or any
indenture supplemental thereto, or be valid or obligatory for any purpose,
unless MUFG Union Bank N.A., the Trustee under the Indenture, or a successor
trustee thereto under the Indenture, shall have manually signed the certificate
of authentication endorsed hereon.


A2-2


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, TEXAS-NEW MEXICO POWER COMPANY has caused the signature of
its duly authorized officer to be hereto affixed.


Dated: ____________






By:TEXAS-NEW MEXICO POWER COMPANYName:Title:











CERTIFICATE OF AUTHENTICATION


This is one of the Securities of the series designated therein referred to in
the within-mentioned Indenture, as supplemented and amended, including as
supplemented by the Twelfth Supplemental Indenture.










By:MUFG UNION BANK, N.A., as TrusteeAuthorized Officer




























A2-3


--------------------------------------------------------------------------------



[FORM OF REVERSE OF
3.36% FIRST MORTGAGE BOND, DUE APRIL 24, 2050, SERIES 2020B]


This Security is one of a duly authorized issue of Securities of the Company
(herein called the “First Mortgage Bonds”), unlimited in aggregate principal
amount, of the series hereinafter specified, all issued and to be issued under
and equally secured by an indenture, dated as of March 23, 2009, executed by the
Company to MUFG Union Bank, N.A. (formerly known as Union Bank, N.A.) (successor
to The Bank of New York Mellon Trust Company, N.A.) (herein called the
“Trustee”) (said indenture being herein called the “Indenture”), to which
Indenture and all indentures supplemental thereto (including the Twelfth
Supplemental Indenture hereinafter referred to) reference is hereby made for a
description of the properties mortgaged and pledged, the nature and extent of
the security, the rights of the registered owners of the First Mortgage Bonds
and of the Trustee in respect thereto, and the terms and conditions upon which
the First Mortgage Bonds are, and are to be, secured, and for a statement of the
respective rights, limitations of rights, duties and immunities thereunder of
the Company, the Trustee and the Holders of the First Mortgage Bonds and of the
terms upon which the First Mortgage Bonds are, and are to be, authenticated and
delivered. To the extent permitted by, and as provided in, the Indenture,
modifications or alterations of the Indenture, or of any indenture supplemental
thereto, and of the rights and obligations of the Company and of the Holders of
the First Mortgage Bonds may be made, in certain cases without the consent of
the Holders of the First Mortgage Bonds, as set forth in Section 14.01 of the
Indenture, and otherwise with the consent of the Company by an affirmative vote
of not less than a majority in amount of the First Mortgage Bonds entitled to
vote then outstanding, at a meeting of Holders of the First Mortgage Bonds
called and held as provided in the Indenture, or by an affirmative vote of not
less than a majority in amount of the First Mortgage Bonds of any series
entitled to vote then outstanding and affected by such modifications or
alterations, in case one or more but less than all of the series of First
Mortgage Bonds then outstanding under the Indenture are so affected; provided,
however, that no such modifications or alterations shall be made which will
affect the terms of payment of the principal of, or interest on, this Security,
which are unconditional. The First Mortgage Bonds may be issued in series, for
various principal sums, may mature at different times, may bear interest at
different rates and may otherwise vary as provided in the Indenture. This
Security is one of a series designated as “3.36% First Mortgage Bonds, due April
24, 2050, Series 2020B” of the Company, issued under and secured by the
Indenture and all indentures supplemental thereto and described in an indenture
supplemental thereto (herein called the “Twelfth Supplemental Indenture”), dated
as of April 24, 2020, executed by the Company to the Trustee.
The Company, at its option, may redeem all, or from time to time, any part of
the First Mortgage Bonds of this series on not less than ten (10) days’ nor more
than sixty (60) days’ notice by first-class mail, postage prepaid as provided in
the Indenture at a Redemption Price equal to the sum of the principal amount so
prepaid plus the Make-Whole Amount as defined in the Twelfth Supplemental
Indenture and upon the other terms and conditions therein and in the Indenture
provided.
The Trustee shall be under no duty to inquire into, may conclusively presume the
correctness of, shall be fully protected in relying upon the Company’s
calculation of any optional prepayment amount, Change in Control repurchase
payment or Bond Repurchase Amount,
A2-4


--------------------------------------------------------------------------------



including interest and, if and to the extent applicable, any Make-Whole Amount,
and shall have no responsibility for such calculation.
In the event of prepayment of the First Mortgage Bonds of this series in part
only, a new Security of First Mortgage Bonds of this series and of like tenor
for the non-prepaid portion hereof will be issued in the name of the Holder
hereof upon the cancellation hereof.
The Indenture contains provisions for satisfaction and discharge of the entire
indebtedness of the First Mortgage Bonds of this series.
In case an Event of Default shall occur, the principal of all the First Mortgage
Bonds at any such time Outstanding under the Indenture may be declared or may
become due and payable, upon the conditions and in the manner and with the
effect provided in the Indenture. The Indenture provides that such declaration
may in certain events be waived by the Holders of a majority in principal amount
of the First Mortgage Bonds outstanding. In the event of any declaration of
acceleration of the maturity of the First Mortgage Bonds, the amount due and
payable on this Security (and for all outstanding First Mortgage Bonds of this
series) shall consist of the unpaid principal and accrued and unpaid interest
thereon plus the Make-Whole Amount (as defined in Section 2.05 of the Twelfth
Supplemental Indenture), which Make-Whole Amount shall be determined as of the
date of such declaration.
No recourse shall be had for the payment of the principal of, or Make-Whole
Amount, if any, or the interest on, this Security, or for any claim based hereon
or on the Indenture or any indenture supplemental thereto, against any
incorporator, or against any stockholder, director or officer, past, present or
future, of the Company, as such, or of any predecessor or successor corporation,
either directly or through the Company or any such predecessor or successor
corporation, whether for amounts unpaid on stock subscriptions or by virtue of
any constitution, statute or rule of law, or by the enforcement of any
assessment or penalty or otherwise, all such liability, whether at common law,
in equity, by any constitution, statute or otherwise, of incorporators,
stockholders, directors or officers being released by every owner hereof by the
acceptance of this First Mortgage Bond and as part of the consideration for the
issue hereof, and being likewise released by the terms of the Indenture.
This Security is transferable by the registered owner hereof, in person or by
duly authorized attorney, on the books of the Company to be kept for that
purpose as provided for in the Indenture upon surrender and cancellation of this
Security and on presentation of a duly executed written instrument of transfer,
and thereupon a new Security of the same series of First Mortgage Bonds, of the
same aggregate principal amount and in authorized denominations will be issued
to the transferee or transferees in exchange therefor; and this Security, with
or without others of like series, may in like manner be exchanged for one or
more new First Mortgage Bonds of the same series of other authorized
denominations but of the same aggregate principal amount; all upon payment of
the charges and subject to the terms and conditions set forth in the Indenture.
This Security shall be subject to certain restrictions on transfer as set forth
in the Indenture and the Twelfth Supplemental Indenture.
A2-5


--------------------------------------------------------------------------------



This Security shall be governed by, and construed in accordance with, the laws
of the State of New York) (including without limitation Section 5-1401 of the
New York General Obligations Law or any successor to such statute), except to
the extent that the Trust Indenture Act would be applicable were the Twelfth
Supplemental Indenture qualified under the Trust Indenture Act and except to the
extent that the law of any other jurisdiction shall mandatorily govern the
creation, perfection, priority or enforcement of the Lien of the Indenture, as
supplemented and amended by all indentures supplemental thereto (including the
Twelfth Supplemental Indenture), or the exercise of remedies with respect to the
Mortgaged Property.
All capitalized terms used but not defined in this Security shall have the
meanings assigned to them in the Indenture or the Twelfth Supplemental
Indenture, as applicable.




A2-6


--------------------------------------------------------------------------------




Exhibit A1
[FORM OF 2.93% FIRST MORTGAGE BOND, DUE JULY 15, 2035, SERIES 2020C]


THIS BOND HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OF THE UNITED STATES OF AMERICA AND MAY NOT BE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH ACT, EXCEPT UNDER
CIRCUMSTANCES WHERE NEITHER SUCH REGISTRATION NOR SUCH EXEMPTION IS REQUIRED BY
LAW.




TEXAS-NEW MEXICO POWER COMPANY


(Incorporated under the laws of the State of Texas)




2.93% First Mortgage Bond, due July 15, 2035, Series 2020C




No.           [Date]
$[________]         PPN:882884 D*7






TEXAS-NEW MEXICO POWER COMPANY, a corporation organized and existing under the
laws of the State of Texas (hereinafter called the “Company”, which term shall
include any Successor Corporation under the Indenture), for value received,
hereby promises to pay to _____________________, or registered assigns, on July
15, 2035 (the “Maturity”), the principal sum of [___________ dollars
($________)] (or so much thereof as shall not have been prepaid), in any coin or
currency of the United States of America which at the time of payment is legal
tender for public and private debts, and to pay interest on said principal sum
in like coin or currency from the date hereof, or from the most recent April 15
or October 15 to which interest has been paid or duly provided for, at the rate
of two and 93/100th percent (2.93%) per annum (the “Coupon Rate”), payable
semi-annually, on the fifteenth (15th) day of April and the fifteenth (15th) day
of October in each year, commencing October 15, 2020 until Maturity, and at
Maturity (each an “Interest Payment Date”). To the extent permitted by law, the
Company shall pay interest on any overdue principal or Make-Whole Amount, if
any, at the Default Rate (instead of the Coupon Rate), from the day such
principal or Make-Whole Amount was due until paid or made available for payment
and it shall pay interest on any overdue installments of interest at the Default
Rate (instead of the Coupon Rate), from the applicable Interest Payment Date
until such interest is paid or made available for payment. For purposes of the
Thirteenth Supplemental Indenture and this Security, the term “interest” shall
be deemed to include interest provided for in the first and second immediately
preceding sentences. If any Interest Payment Date falls on a day that is not a
Business
EXHIBIT A1


--------------------------------------------------------------------------------



Day then payment of interest payable on such date will be made on the next
succeeding Business Day (and no interest or other payment shall be payable in
respect of any such delay, provided that any payment of principal of or
Make-Whole Amount on this Security (including principal due upon Maturity) that
is due on a date that is not a Business Day shall be due and payable on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable at such next succeeding Business Day). Interest
will be computed on the basis of a 360 day year consisting of twelve (12) thirty
(30)-day months.
The interest so payable on any Interest Payment Date will, subject to certain
exceptions provided in such Indenture, be paid to the Person in whose name this
Security is registered at the close of business on the Regular Record Date for
such Interest Payment Date, which shall be the fifteenth (15th) day of the month
immediately preceding the month in which such Interest Payment Date occurs;
except that if the Company shall default in the payment of any interest due on
such Interest Payment Date, such defaulted interest shall be paid to the Holder
of this Security as of the close of business on a date selected by the Trustee
(in accordance with Section 3.07 of the Indenture) (a “Special Record Date”),
which Special Record Date shall not be more than fifteen (15) days or less than
ten (10) days prior to the date proposed by the Company for payment of such
defaulted interest.
Principal of, and Make-Whole Amount (if any) and interest on this Security are
payable at the Corporate Trust Office of the Trustee, in Los Angeles,
California, as Paying Agent for the Company; provided however, that the Company
may at any time, by notice to the Holder of this Security, change the place of
payment so long as the place of payment shall be either the principal office of
the Company in such city or the principal Corporate Trust Office of a bank or
trust company in such city and further provided that if the Holder of this
Security shall have specified by written notice to the Company an address and
reasonable method for such payment pursuant to and in compliance with Section
2.09(b) of the Thirteenth Supplemental Indenture, the Company shall make such
payment at the address and by the reasonable method set forth in such written
notice.
This Security is subject to (1) prepayment at the option of the Company in whole
at any time, or in part from time to time, (2) prepayment in whole at the option
of the Holder hereof in connection with a Change in Control and (3) mandatory
repurchase in whole upon the occurrence of a Bond Repurchase Event, in each case
at the times, in the amounts and upon the terms specified in Sections 2.03, 2.06
and 2.07, respectively, of the Thirteenth Supplemental Indenture. This Security
is not otherwise subject to optional redemption.
The provisions of this Security are continued on the reverse hereof, and such
continued provisions shall for all purposes have the same effect as though fully
set forth at this place.
This Security shall not be entitled to any benefit under the Indenture or any
indenture supplemental thereto, or be valid or obligatory for any purpose,
unless MUFG Union Bank N.A., the Trustee under the Indenture, or a successor
trustee thereto under the Indenture, shall have manually signed the certificate
of authentication endorsed hereon.


A1-2


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, TEXAS-NEW MEXICO POWER COMPANY has caused the signature of
its duly authorized officer to be hereto affixed.


Dated: ____________






By:TEXAS-NEW MEXICO POWER COMPANYName:Title:











CERTIFICATE OF AUTHENTICATION


This is one of the Securities of the series designated therein referred to in
the within-mentioned Indenture, as supplemented and amended, including as
supplemented by the Thirteenth Supplemental Indenture.










By:MUFG UNION BANK, N.A., as TrusteeAuthorized Officer




























A1-3


--------------------------------------------------------------------------------



[FORM OF REVERSE OF
2.93% FIRST MORTGAGE BOND, DUE JULY 15, 2035, SERIES 2020C]


This Security is one of a duly authorized issue of Securities of the Company
(herein called the “First Mortgage Bonds”), unlimited in aggregate principal
amount, of the series hereinafter specified, all issued and to be issued under
and equally secured by an indenture, dated as of March 23, 2009, executed by the
Company to MUFG Union Bank, N.A. (formerly known as Union Bank, N.A.) (successor
to The Bank of New York Mellon Trust Company, N.A.) (herein called the
“Trustee”) (said indenture being herein called the “Indenture”), to which
Indenture and all indentures supplemental thereto (including the Thirteenth
Supplemental Indenture hereinafter referred to) reference is hereby made for a
description of the properties mortgaged and pledged, the nature and extent of
the security, the rights of the registered owners of the First Mortgage Bonds
and of the Trustee in respect thereto, and the terms and conditions upon which
the First Mortgage Bonds are, and are to be, secured, and for a statement of the
respective rights, limitations of rights, duties and immunities thereunder of
the Company, the Trustee and the Holders of the First Mortgage Bonds and of the
terms upon which the First Mortgage Bonds are, and are to be, authenticated and
delivered. To the extent permitted by, and as provided in, the Indenture,
modifications or alterations of the Indenture, or of any indenture supplemental
thereto, and of the rights and obligations of the Company and of the Holders of
the First Mortgage Bonds may be made, in certain cases without the consent of
the Holders of the First Mortgage Bonds, as set forth in Section 14.01 of the
Indenture, and otherwise with the consent of the Company by an affirmative vote
of not less than a majority in amount of the First Mortgage Bonds entitled to
vote then outstanding, at a meeting of Holders of the First Mortgage Bonds
called and held as provided in the Indenture, or by an affirmative vote of not
less than a majority in amount of the First Mortgage Bonds of any series
entitled to vote then outstanding and affected by such modifications or
alterations, in case one or more but less than all of the series of First
Mortgage Bonds then outstanding under the Indenture are so affected; provided,
however, that no such modifications or alterations shall be made which will
affect the terms of payment of the principal of, or interest on, this Security,
which are unconditional. The First Mortgage Bonds may be issued in series, for
various principal sums, may mature at different times, may bear interest at
different rates and may otherwise vary as provided in the Indenture. This
Security is one of a series designated as “2.93% First Mortgage Bonds, due July
15, 2035, Series 2020C” of the Company, issued under and secured by the
Indenture and all indentures supplemental thereto and described in an indenture
supplemental thereto (herein called the “Thirteenth Supplemental Indenture”),
dated as of July 15, 2020, executed by the Company to the Trustee.
The Company, at its option, may redeem all, or from time to time, any part of
the First Mortgage Bonds of this series on not less than ten (10) days’ nor more
than sixty (60) days’ notice by first-class mail, postage prepaid as provided in
the Indenture at a Redemption Price equal to the sum of the principal amount so
prepaid plus the Make-Whole Amount as defined in the Thirteenth Supplemental
Indenture and upon the other terms and conditions therein and in the Indenture
provided.
The Trustee shall be under no duty to inquire into, may conclusively presume the
correctness of, shall be fully protected in relying upon the Company’s
calculation of any optional prepayment amount, Change in Control repurchase
payment or Bond Repurchase Amount,
A1-4


--------------------------------------------------------------------------------



including interest and, if and to the extent applicable, any Make-Whole Amount,
and shall have no responsibility for such calculation.
In the event of prepayment of the First Mortgage Bonds of this series in part
only, a new Security of First Mortgage Bonds of this series and of like tenor
for the non-prepaid portion hereof will be issued in the name of the Holder
hereof upon the cancellation hereof.
The Indenture contains provisions for satisfaction and discharge of the entire
indebtedness of the First Mortgage Bonds of this series.
In case an Event of Default shall occur, the principal of all the First Mortgage
Bonds at any such time Outstanding under the Indenture may be declared or may
become due and payable, upon the conditions and in the manner and with the
effect provided in the Indenture. The Indenture provides that such declaration
may in certain events be waived by the Holders of a majority in principal amount
of the First Mortgage Bonds outstanding. In the event of any declaration of
acceleration of the maturity of the First Mortgage Bonds, the amount due and
payable on this Security (and for all outstanding First Mortgage Bonds of this
series) shall consist of the unpaid principal and accrued and unpaid interest
thereon plus the Make-Whole Amount (as defined in Section 2.05 of the Thirteenth
Supplemental Indenture), which Make-Whole Amount shall be determined as of the
date of such declaration.
No recourse shall be had for the payment of the principal of, or Make-Whole
Amount, if any, or the interest on, this Security, or for any claim based hereon
or on the Indenture or any indenture supplemental thereto, against any
incorporator, or against any stockholder, director or officer, past, present or
future, of the Company, as such, or of any predecessor or successor corporation,
either directly or through the Company or any such predecessor or successor
corporation, whether for amounts unpaid on stock subscriptions or by virtue of
any constitution, statute or rule of law, or by the enforcement of any
assessment or penalty or otherwise, all such liability, whether at common law,
in equity, by any constitution, statute or otherwise, of incorporators,
stockholders, directors or officers being released by every owner hereof by the
acceptance of this First Mortgage Bond and as part of the consideration for the
issue hereof, and being likewise released by the terms of the Indenture.
This Security is transferable by the registered owner hereof, in person or by
duly authorized attorney, on the books of the Company to be kept for that
purpose as provided for in the Indenture upon surrender and cancellation of this
Security and on presentation of a duly executed written instrument of transfer,
and thereupon a new Security of the same series of First Mortgage Bonds, of the
same aggregate principal amount and in authorized denominations will be issued
to the transferee or transferees in exchange therefor; and this Security, with
or without others of like series, may in like manner be exchanged for one or
more new First Mortgage Bonds of the same series of other authorized
denominations but of the same aggregate principal amount; all upon payment of
the charges and subject to the terms and conditions set forth in the Indenture.
This Security shall be subject to certain restrictions on transfer as set forth
in the Indenture and the Thirteenth Supplemental Indenture.
A1-5


--------------------------------------------------------------------------------



This Security shall be governed by, and construed in accordance with, the laws
of the State of New York) (including without limitation Section 5-1401 of the
New York General Obligations Law or any successor to such statute), except to
the extent that the Trust Indenture Act would be applicable were the Thirteenth
Supplemental Indenture qualified under the Trust Indenture Act and except to the
extent that the law of any other jurisdiction shall mandatorily govern the
creation, perfection, priority or enforcement of the Lien of the Indenture, as
supplemented and amended by all indentures supplemental thereto (including the
Thirteenth Supplemental Indenture), or the exercise of remedies with respect to
the Mortgaged Property.
All capitalized terms used but not defined in this Security shall have the
meanings assigned to them in the Indenture or the Thirteenth Supplemental
Indenture, as applicable.


A1-6


--------------------------------------------------------------------------------



Exhibit A2
[FORM OF 3.36% FIRST MORTGAGE BOND, DUE JULY 15, 2050, SERIES 2020D]


THIS BOND HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OF THE UNITED STATES OF AMERICA AND MAY NOT BE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH ACT, EXCEPT UNDER
CIRCUMSTANCES WHERE NEITHER SUCH REGISTRATION NOR SUCH EXEMPTION IS REQUIRED BY
LAW.


TEXAS-NEW MEXICO POWER COMPANY


(Incorporated under the laws of the State of Texas)




3.36% First Mortgage Bond, due July 15, 2050, Series 2020D




No.           [Date]
$[________]         PPN:882884 D@5






TEXAS-NEW MEXICO POWER COMPANY, a corporation organized and existing under the
laws of the State of Texas (hereinafter called the “Company”, which term shall
include any Successor Corporation under the Indenture), for value received,
hereby promises to pay to _____________________, or registered assigns, on July
15, 2050 (the “Maturity”), the principal sum of [___________ dollars
($________)] (or so much thereof as shall not have been prepaid), in any coin or
currency of the United States of America which at the time of payment is legal
tender for public and private debts, and to pay interest on said principal sum
in like coin or currency from the date hereof, or from the most recent April 15
or October 15 to which interest has been paid or duly provided for, at the rate
of three and 36/100th percent (3.36%) per annum (the “Coupon Rate”), payable
semi-annually, on the fifteenth (15th) day of April and the fifteenth (15th) day
of October in each year, commencing October 15, 2020 until Maturity, and at
Maturity (each an “Interest Payment Date”). To the extent permitted by law, the
Company shall pay interest on any overdue principal or Make-Whole Amount, if
any, at the Default Rate (instead of the Coupon Rate), from the day such
principal or Make-Whole Amount was due until paid or made available for payment
and it shall pay interest on any overdue installments of interest at the Default
Rate (instead of the Coupon Rate), from the applicable Interest Payment Date
until such interest is paid or made available for payment. For purposes of the
Thirteenth Supplemental Indenture and this Security, the term “interest” shall
be deemed to include interest provided for in the first and second immediately
preceding sentences. If any Interest Payment Date falls on a day that is not a
Business Day then payment of interest payable on such date will be made on the
next succeeding Business Day (and no interest or other payment shall be payable
in respect of any such delay,
A1-7


--------------------------------------------------------------------------------



provided that any payment of principal of or Make-Whole Amount on this Security
(including principal due upon Maturity) that is due on a date that is not a
Business Day shall be due and payable on the next succeeding Business Day and
shall include the additional days elapsed in the computation of interest payable
at such next succeeding Business Day). Interest will be computed on the basis of
a 360 day year consisting of twelve (12) thirty (30)-day months.
The interest so payable on any Interest Payment Date will, subject to certain
exceptions provided in such Indenture, be paid to the Person in whose name this
Security is registered at the close of business on the Regular Record Date for
such Interest Payment Date, which shall be the fifteenth (15th) day of the month
immediately preceding the month in which such Interest Payment Date occurs;
except that if the Company shall default in the payment of any interest due on
such Interest Payment Date, such defaulted interest shall be paid to the Holder
of this Security as of the close of business on a date selected by the Trustee
(in accordance with Section 3.07 of the Indenture) (a “Special Record Date”),
which Special Record Date shall not be more than fifteen (15) days or less than
ten (10) days prior to the date proposed by the Company for payment of such
defaulted interest.
Principal of, and Make-Whole Amount (if any) and interest on this Security are
payable at the Corporate Trust Office of the Trustee, in Los Angeles,
California, as Paying Agent for the Company; provided however, that the Company
may at any time, by notice to the Holder of this Security, change the place of
payment so long as the place of payment shall be either the principal office of
the Company in such city or the principal Corporate Trust Office of a bank or
trust company in such city and further provided that if the Holder of this
Security shall have specified by written notice to the Company an address and
reasonable method for such payment pursuant to and in compliance with Section
2.09(b) of the Thirteenth Supplemental Indenture, the Company shall make such
payment at the address and by the reasonable method set forth in such written
notice.
This Security is subject to (1) prepayment at the option of the Company in whole
at any time, or in part from time to time, (2) prepayment in whole at the option
of the Holder hereof in connection with a Change in Control and (3) mandatory
repurchase in whole upon the occurrence of a Bond Repurchase Event, in each case
at the times, in the amounts and upon the terms specified in Sections 2.03, 2.06
and 2.07, respectively, of the Thirteenth Supplemental Indenture. This Security
is not otherwise subject to optional redemption.
The provisions of this Security are continued on the reverse hereof, and such
continued provisions shall for all purposes have the same effect as though fully
set forth at this place.
This Security shall not be entitled to any benefit under the Indenture or any
indenture supplemental thereto, or be valid or obligatory for any purpose,
unless MUFG Union Bank N.A., the Trustee under the Indenture, or a successor
trustee thereto under the Indenture, shall have manually signed the certificate
of authentication endorsed hereon.


A1-8


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, TEXAS-NEW MEXICO POWER COMPANY has caused the signature of
its duly authorized officer to be hereto affixed.


Dated: ____________






By:TEXAS-NEW MEXICO POWER COMPANYName:Title:











CERTIFICATE OF AUTHENTICATION


This is one of the Securities of the series designated therein referred to in
the within-mentioned Indenture, as supplemented and amended, including as
supplemented by the Thirteenth Supplemental Indenture.










By:MUFG UNION BANK, N.A., as TrusteeAuthorized Officer




























A1-9


--------------------------------------------------------------------------------



[FORM OF REVERSE OF
3.36% FIRST MORTGAGE BOND, DUE JULY 15, 2050, SERIES 2020D]


This Security is one of a duly authorized issue of Securities of the Company
(herein called the “First Mortgage Bonds”), unlimited in aggregate principal
amount, of the series hereinafter specified, all issued and to be issued under
and equally secured by an indenture, dated as of March 23, 2009, executed by the
Company to MUFG Union Bank, N.A. (formerly known as Union Bank, N.A.) (successor
to The Bank of New York Mellon Trust Company, N.A.) (herein called the
“Trustee”) (said indenture being herein called the “Indenture”), to which
Indenture and all indentures supplemental thereto (including the Thirteenth
Supplemental Indenture hereinafter referred to) reference is hereby made for a
description of the properties mortgaged and pledged, the nature and extent of
the security, the rights of the registered owners of the First Mortgage Bonds
and of the Trustee in respect thereto, and the terms and conditions upon which
the First Mortgage Bonds are, and are to be, secured, and for a statement of the
respective rights, limitations of rights, duties and immunities thereunder of
the Company, the Trustee and the Holders of the First Mortgage Bonds and of the
terms upon which the First Mortgage Bonds are, and are to be, authenticated and
delivered. To the extent permitted by, and as provided in, the Indenture,
modifications or alterations of the Indenture, or of any indenture supplemental
thereto, and of the rights and obligations of the Company and of the Holders of
the First Mortgage Bonds may be made, in certain cases without the consent of
the Holders of the First Mortgage Bonds, as set forth in Section 14.01 of the
Indenture, and otherwise with the consent of the Company by an affirmative vote
of not less than a majority in amount of the First Mortgage Bonds entitled to
vote then outstanding, at a meeting of Holders of the First Mortgage Bonds
called and held as provided in the Indenture, or by an affirmative vote of not
less than a majority in amount of the First Mortgage Bonds of any series
entitled to vote then outstanding and affected by such modifications or
alterations, in case one or more but less than all of the series of First
Mortgage Bonds then outstanding under the Indenture are so affected; provided,
however, that no such modifications or alterations shall be made which will
affect the terms of payment of the principal of, or interest on, this Security,
which are unconditional. The First Mortgage Bonds may be issued in series, for
various principal sums, may mature at different times, may bear interest at
different rates and may otherwise vary as provided in the Indenture. This
Security is one of a series designated as “3.36% First Mortgage Bonds, due July
15, 2050, Series 2020D” of the Company, issued under and secured by the
Indenture and all indentures supplemental thereto and described in an indenture
supplemental thereto (herein called the “Thirteenth Supplemental Indenture”),
dated as of July 15, 2020, executed by the Company to the Trustee.
The Company, at its option, may redeem all, or from time to time, any part of
the First Mortgage Bonds of this series on not less than ten (10) days’ nor more
than sixty (60) days’ notice by first-class mail, postage prepaid as provided in
the Indenture at a Redemption Price equal to the sum of the principal amount so
prepaid plus the Make-Whole Amount as defined in the Thirteenth Supplemental
Indenture and upon the other terms and conditions therein and in the Indenture
provided.
The Trustee shall be under no duty to inquire into, may conclusively presume the
correctness of, shall be fully protected in relying upon the Company’s
calculation of any optional prepayment amount, Change in Control repurchase
payment or Bond Repurchase Amount,
A1-10


--------------------------------------------------------------------------------



including interest and, if and to the extent applicable, any Make-Whole Amount,
and shall have no responsibility for such calculation.
In the event of prepayment of the First Mortgage Bonds of this series in part
only, a new Security of First Mortgage Bonds of this series and of like tenor
for the non-prepaid portion hereof will be issued in the name of the Holder
hereof upon the cancellation hereof.
The Indenture contains provisions for satisfaction and discharge of the entire
indebtedness of the First Mortgage Bonds of this series.
In case an Event of Default shall occur, the principal of all the First Mortgage
Bonds at any such time Outstanding under the Indenture may be declared or may
become due and payable, upon the conditions and in the manner and with the
effect provided in the Indenture. The Indenture provides that such declaration
may in certain events be waived by the Holders of a majority in principal amount
of the First Mortgage Bonds outstanding. In the event of any declaration of
acceleration of the maturity of the First Mortgage Bonds, the amount due and
payable on this Security (and for all outstanding First Mortgage Bonds of this
series) shall consist of the unpaid principal and accrued and unpaid interest
thereon plus the Make-Whole Amount (as defined in Section 2.05 of the Thirteenth
Supplemental Indenture), which Make-Whole Amount shall be determined as of the
date of such declaration.
No recourse shall be had for the payment of the principal of, or Make-Whole
Amount, if any, or the interest on, this Security, or for any claim based hereon
or on the Indenture or any indenture supplemental thereto, against any
incorporator, or against any stockholder, director or officer, past, present or
future, of the Company, as such, or of any predecessor or successor corporation,
either directly or through the Company or any such predecessor or successor
corporation, whether for amounts unpaid on stock subscriptions or by virtue of
any constitution, statute or rule of law, or by the enforcement of any
assessment or penalty or otherwise, all such liability, whether at common law,
in equity, by any constitution, statute or otherwise, of incorporators,
stockholders, directors or officers being released by every owner hereof by the
acceptance of this First Mortgage Bond and as part of the consideration for the
issue hereof, and being likewise released by the terms of the Indenture.
This Security is transferable by the registered owner hereof, in person or by
duly authorized attorney, on the books of the Company to be kept for that
purpose as provided for in the Indenture upon surrender and cancellation of this
Security and on presentation of a duly executed written instrument of transfer,
and thereupon a new Security of the same series of First Mortgage Bonds, of the
same aggregate principal amount and in authorized denominations will be issued
to the transferee or transferees in exchange therefor; and this Security, with
or without others of like series, may in like manner be exchanged for one or
more new First Mortgage Bonds of the same series of other authorized
denominations but of the same aggregate principal amount; all upon payment of
the charges and subject to the terms and conditions set forth in the Indenture.
This Security shall be subject to certain restrictions on transfer as set forth
in the Indenture and the Thirteenth Supplemental Indenture.
A1-11


--------------------------------------------------------------------------------



This Security shall be governed by, and construed in accordance with, the laws
of the State of New York) (including without limitation Section 5-1401 of the
New York General Obligations Law or any successor to such statute), except to
the extent that the Trust Indenture Act would be applicable were the Thirteenth
Supplemental Indenture qualified under the Trust Indenture Act and except to the
extent that the law of any other jurisdiction shall mandatorily govern the
creation, perfection, priority or enforcement of the Lien of the Indenture, as
supplemented and amended by all indentures supplemental thereto (including the
Thirteenth Supplemental Indenture), or the exercise of remedies with respect to
the Mortgaged Property.
All capitalized terms used but not defined in this Security shall have the
meanings assigned to them in the Indenture or the Tenth Supplemental Indenture,
as applicable.


A1-12
